 

Exhibit 10.1

 

[ * ] = CERTAIN INFORMATION IN THIS DOCUMENT HAS BEEN EXCLUDED PURSUANT TO
REGULATION S-K, iTEM 601(B)(10).  sUCH EXCLUDED INFORMATION IS NOT MATERIAL AND
WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.

LICENSE AND COLLABORATION AGREEMENT

This License and Collaboration Agreement (this “Agreement”) is made as of July
14, 2020 (the “Effective Date”), by and between Cytokinetics, Incorporated, a
Delaware corporation with a place of business at 280 East Grand Avenue, South
San Francisco, CA 94080, USA (“Cytokinetics”), and Ji Xing Pharmaceuticals
Limited, a company organized under the laws of the Cayman Islands, with a
business address located at [*] (“Ji Xing”). Cytokinetics and Ji Xing are
referred to in this Agreement individually as a “Party” and collectively as the
“Parties.”  

Recitals

Whereas, Cytokinetics, a biopharmaceutical company directed to the research and
development of small molecule compounds that modulate muscle function, is
developing certain cardiac myosin inhibitors and owns or controls certain
patents and know-how related thereto;

Whereas, Ji Xing is a pharmaceutical company organized to develop and
commercialize pharmaceutical products in the Territory; and

Whereas, Ji Xing wishes to obtain an exclusive license from Cytokinetics to
develop, import and commercialize the Product in the Territory, and Cytokinetics
is willing to grant such a license and to supply the Product to Ji Xing for
development and commercial use in the Territory, all in accordance with the
terms and conditions set forth herein.  

Agreement

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:  

Article 1
DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:  

1.1.“Active Ingredient” means any clinically active material that provides
pharmacological activity in a pharmaceutical product (excluding formulation
components such as coatings, stabilizers, excipients or solvents, adjuvants or
controlled release technologies).  

 

--------------------------------------------------------------------------------

 

1.2.“Affiliate” means, with respect to a Party, any person or entity that
directly or indirectly controls, is controlled by or is under common control
with such Party.  As used in this definition, “control” (and, with correlative
meanings, the terms “controlled by” and “under common control with”) means, in
the case of a corporation, the ownership of fifty percent (50%) or more of the
outstanding voting securities thereof or, in the case of any other type of
entity, an interest that results in the ability to direct or cause the direction
of the management and policies of such party or the power to appoint fifty
percent (50%) or more of the members of the governing body of the
party.  Notwithstanding the foregoing, for purposes of this Agreement but
subject to Section 2.9, Affiliates of Ji Xing shall exclude [*].

1.3.“Applicable Laws” means all statutes, ordinances, regulations, rules or
orders of any kind whatsoever of any Governmental Authority that may be in
effect from time to time and applicable to the activities contemplated by this
Agreement.  

1.4.“Arising Product IP” means any inventions, process, method, composition of
matter, article of manufacture, discovery or finding, patentable or otherwise,
that is (a) invented or generated as a result of a Party exercising its rights
or carrying out its obligations under this Agreement, whether directly or via
its Affiliates, sublicensees, agents or contractors, and (b) relates to the
Product or its formulation, method of use or manufacture, including all rights,
title and interest in and to the intellectual property rights therein.  

1.5.“Business Day” means a day other than Saturday, Sunday or any day on which
banks located in San Francisco, U.S., Cayman Islands, or Beijing, China are
authorized or obligated to close.  Whenever this Agreement refers to a number of
days, such number shall refer to calendar days unless Business Days are
specified.  

1.6.“Calendar Quarter” means the period commencing on January 1 of each Calendar
Year and ending on March 31 of the same Calendar Year, the period commencing on
April 1 of each Calendar Year and ending on June 30 of the same Calendar Year,
the period commencing on July 1 of each Calendar Year and ending on September 30
of the same Calendar Year and the period commencing on October 1 of each
Calendar year and ending on December 31 of the same Calendar Year, as the
context shall require.  

1.7.“Calendar Year” means each twelve (12) month period commencing on January 1
and ending on December 31.  

1.8.“cGMP” means in respect of Cytokinetics’ obligations under this Agreement,
all applicable current Good Manufacturing Practices as set forth in 21 C.F.R.
Parts 4, 210, 211, 601, 610 and 820, and in respect of Ji Xing’s obligations
under this Agreement, the equivalent Applicable Laws in any relevant country or
region in the Territory, each as may be amended and applicable from time to
time.  

1.9.“Change of Control” means, with respect to a Party, [*].  

1.10.“Clinical Trial” means any clinical testing of the Product in human
subjects.  

 

--------------------------------------------------------------------------------

 

1.11.“Commercialization” or “Commercialize” means all activities directed to
commercializing, promoting, selling, offering for sale and related importing and
exporting activities, but excluding Manufacturing.  

1.12.“Committee” means the JSC, JDC, JCC or any subcommittee established by the
JSC, as applicable.

1.13.“Compound” means Cytokinetics’ proprietary cardiac myosin inhibitor known
as CK-3773274, which is the subject of U.S. IND [*], including any [*].

1.14.“Confidential Information” of a Party means all Know-How, unpublished
patent applications and other information and data of a financial, commercial,
business, scientific or technical nature of such Party that is: (a) disclosed by
or on behalf of such Party or any of its Affiliates or agents, or is otherwise
made available to the other Party or any of its Affiliates, whether made
available orally, in writing or in electronic form; or (b) learned by the other
Party or come to the attention of the other Party in connection with the
performance of this Agreement by either Party.  The terms of this Agreement
shall be considered the Confidential Information of both Parties, which neither
Party may disclose without the other Party’s prior written consent except as
provided in Article 11.

1.15.“Control” or “Controlled” means, with respect to any Know-How, Patents or
other intellectual property rights, that a Party has the legal authority or
right (whether by ownership, license or otherwise) to grant to the other Party a
license, sublicense, access or other right (as applicable) under such Know-How,
Patents, or other intellectual property rights, on the terms and conditions set
forth herein, in each case without breaching the terms of any agreement with a
Third Party.  

1.16.“Cytokinetics Licensed IP” means the Know-How and Patents that are
(a) Controlled by Cytokinetics or its Affiliates as of the Effective Date or
during the Term of this Agreement, and (b) necessary or reasonably useful for
the Development and/or Commercialization of the Product in the Field.  For
clarity, Cytokinetics Licensed IP shall include Cytokinetics’ and its
Affiliates’, agents’ and contractors’ ownership interest in Arising Product
IP.  

1.17.“Cytokinetics Know-How” means the Know-How included in Cytokinetics
Licensed IP.

1.18.“Cytokinetics Patents” means the Patents within the Cytokinetics Licensed
IP.  Cytokinetics Patents existing as of the Effective Date are set forth in a
side letter that Cytokinetics will deliver to Ji Xing on the Effective Date.

1.19.“Development” or “Develop” means all development activities to obtain and
maintain Regulatory Approval for the Product, including all pre-clinical
studies, non-clinical development research, and Clinical Trials of the Product,
distribution of Product for use in Clinical Trials (including placebos and
comparators), statistical analyses, the preparation of regulatory filings and
all regulatory affairs related to any of the foregoing.  

1.20.“Diligent Efforts” means [*].

 

--------------------------------------------------------------------------------

 

1.21.“Dollars” or “$” means U.S. dollars, the lawful currency of the U.S.  

1.22.“FDA” means the U.S. Food and Drug Administration or its successor.  

1.23.“Field” means all prophylactic and therapeutic uses in humans, including
HCM, and, subject to Section 4.6, [*].  

1.24.“First Commercial Sale” means, with respect to any Product in any Market,
the first sale of such Product to a Third Party for distribution, use or
consumption in such Market after the Regulatory Approvals have been obtained for
such Product in such Market.  For clarity, First Commercial Sale shall not
include any sale or transfer of the Product prior to receipt of Regulatory
Approval, such as so-called “treatment IND sales,” “named patient sales” and
“compassionate use sales.”

1.25.“FTE” means a full-time equivalent Cytokinetics employee or contractor
providing technical assistance or other support to Ji Xing under this Agreement,
based on the equivalent of [*] work hours per year by a single individual.

1.26.“FTE Rate” means an initial rate of [*] per FTE per year, which rate shall
apply through [*].  Thereafter, the FTE Rate may be changed [*].

1.27.“GAAP” means, with respect to a person or entity’s accounting standard in a
country or jurisdiction, (a) if in regards to the U.S., U.S. generally accepted
accounting principles, (b) if in regards to Mainland China, the PRC generally
accepted accounting principles, (c) if in regard to any country or jurisdiction
other than the U.S. and Mainland China, either (i) the International Financial
Reporting Standards issued by the International Financial Reporting Standards
Foundation and the International Accounting Standards Board, or (ii) the
applicable accounting standards as published by the preeminent accounting
society for that country or jurisdiction and followed by such person or entity,
in each case of (a), (b) and (c), consistently applied and that provide for,
among other things, assurance that the accounting and reported results are
credible and accurate.  

1.28.“GCP” means all applicable Good Clinical Practice standards for the design,
conduct, performance, monitoring, auditing, recording, analyses and reporting of
Clinical Trials, including, as applicable (a) as set forth in the International
Conference on Harmonization of Technical Requirements for Registration of
Pharmaceuticals for Human Use Harmonized Tripartite Guideline for Good Clinical
Practice (CPMP/ICH/135/95) and any other guidelines for good clinical practice
for trials on medicinal products in the Territory, (b) the Declaration of
Helsinki (2004) as last amended at the 52nd World Medical Association in October
2000 and any further amendments or clarifications thereto, (c) 21 C.F.R. Parts
50 (Protection of Human Subjects), 56 (Institutional Review Boards) and 312
(Investigational New Drug Application), as may be amended from time to time, and
(d) the equivalent Applicable Laws in the Territory, each as may be amended and
applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.  

 

--------------------------------------------------------------------------------

 

1.29.“Generic Product” means, with respect to a Product in a particular Market
in the Territory, any pharmaceutical product that (a) contains the same Active
Ingredient(s) as such Product in the same pharmaceutical form as such Product
(and contains no other Active Ingredient); (b) [*] in such Market ([*] in such
Market) [*] in such Market; (c) is [*] the Product, as determined by the [*]
(e.g., a medication [*]); and (d) is sold in such Market by a Third Party that
is not a sublicensee of Ji Xing or its Affiliates and did not purchase such
product in a chain of distribution that included any of Ji Xing or its
Affiliates or sublicensees.

1.30.“GLP” means all applicable Good Laboratory Practice standards, including,
as applicable, as set forth in the then current good laboratory practice
standards promulgated or endorsed by the U.S. Food and Drug Administration as
defined in 21 C.F.R. Part 58, or the equivalent Applicable Laws in the region in
the Territory, each as may be amended and applicable from time to time.  

1.31.“Governmental Authority” means any court, commission, authority,
department, ministry, official or other instrumentality of, or being vested with
public authority under any law of, any country, region, state or local authority
or any political subdivision thereof, or any association of countries.  

1.32.“HCM” means hypertrophic cardiomyopathy, including (a) obstructive
hypertrophic cardiomyopathy (“oHCM”), and (b) non-obstructive hypertrophic
cardiomyopathy (“nHCM”).  

1.33.“[*]” means [*].  

1.34.“IND” means any investigational new drug application, clinical trial
application, clinical trial exemption or similar or equivalent application or
submission for approval to conduct human clinical investigations filed with or
submitted to a Regulatory Authority in conformance with the requirements of such
Regulatory Authority.

1.35.“Ji Xing Licensed IP” means the Know-How and Patents that are
(a) Controlled by Ji Xing, its Affiliates or sublicensees as of the Effective
Date or during the Term of this Agreement, and (b) necessary or reasonably
useful for the Development, Manufacture, and/or Commercialization of the Product
in the Field.  For clarity, Ji Xing Licensed IP shall include Ji Xing’s and its
Affiliates’, sublicensees’, agents’ and contractors’ ownership interest in
Arising Product IP.  

1.36.“Ji Xing Know-How” means the Know-How included in Ji Xing Licensed IP.  

1.37.“Ji Xing Patents” means the Patents within the Ji Xing Licensed IP, but
excluding any Patents jointly owned with Cytokinetics.  

1.38.“Ji Xing SH” means Ji Xing Pharmaceuticals (Shanghai) Co., Ltd., an
Affiliate of Ji Xing.

1.39.“Knowledge” means, with respect to a Party, the knowledge, after reasonable
inquiry with respect to the applicable facts and information (including inquiry
of outside legal counsel), of any senior officer or internal legal counsel of
such Party or any of its Affiliates.

 

--------------------------------------------------------------------------------

 

1.40.“Know-How” means any proprietary scientific or technical information,
results and data of any type whatsoever, in any tangible or intangible form
whatsoever, including databases, safety information, practices, methods,
techniques, specifications, formulations, formulae, knowledge, know-how, skill,
experience, test data including pharmacological, medicinal chemistry,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures, and
manufacturing process and development information, results and data.  

1.41.“Mainland China” means People’s Republic of China, not including the Hong
Kong Special Administrative Region, Macau Special Administrative Region, or
Taiwan for the purpose of this Agreement.  

1.42.“Major Market Country” means [*].

1.43.“Manufacture” and “Manufacturing” mean activities directed to
manufacturing, processing, filling, finishing, packaging, labeling, quality
control, quality assurance testing and release, post-marketing validation
testing, inventory control and management, storing and transporting any Compound
and/or Product.  

1.44.“Manufacturing Cost” means, with respect to the Product that is
Manufactured by Cytokinetics’ Third Party contract manufacturer and supplied by
Cytokinetics to Ji Xing for Development and Commercialization use
hereunder, Cytokinetics’ [*] of the Manufacture and supply of such Product.  

1.45.“Market” means each of the countries or jurisdictions of the Territory.  

1.46.“Medical Affairs Activities” means the activities designed to ensure or
improve appropriate medical use of, conduct medical education of, or further
research regarding, the Product, including by way of example:  (a) activities of
medical science liaisons who, among their other functions may (i) conduct
service based medical activities, including providing input and assistance with
advisory meetings, (ii) recommend investigators for clinical trials and provide
input in the design of such trials and other research related activities, and
(iii) deliver non-promotional communications and conduct non-promotional
activities, including presenting new clinical trial and other scientific
information; (b) grants to support continuing medical education, symposia, and
Third Party research related to the Product; (c) development, publication and
dissemination of publications relating to the Product; (d) medical information
services provided in response to inquiries received through sales
representative, letter, phone call, email and other communication;
(e) conducting advisory board meetings or other consultant programs; and (f) the
support of investigator-initiated trials of the Product.

1.47.“NDA” means a New Drug Application, as defined by the FDA, or equivalent
application for approval (but not including pricing and reimbursement approvals)
to market a pharmaceutical product in a country or jurisdiction outside the
U.S.  

 

--------------------------------------------------------------------------------

 

1.48.“Net Sales” means the [*] on sales of the Product by Ji Xing, its
Affiliates, or sublicensees for sale of the Product to a Third Party in the
Territory, less following deductions, to the extent allocable to such Product:  

(a)[*];

(b)[*];

(c)[*];

(d)[*];  

(e)[*]; and

(f)[*].  

Each of the amounts set forth above shall be determined from the books and
records of Ji Xing, its Affiliate or sublicensee, maintained in accordance with
GAAP consistently applied.  For the avoidance of doubt, if a single item falls
into more than one of the categories set forth in clauses (a)-(e) above, such
item may not be deducted more than once.  

With respect to any sale of the Product [*].  

Sales between Ji Xing and its Affiliates and sublicensees shall be disregarded
for purposes of calculating Net Sales except if such purchaser is a distributor,
a pharmacy or an end user.  Net Sales also exclude any sale or transfer of the
Product for free or below cost in early access, compassionate use or named
patient programs.

Notwithstanding the foregoing, Net Sales shall not include amounts (whether
actually existing or deemed to exist for purposes of calculation) for Product
distributed for use in Clinical Trials or pre-clinical trials.

If the Product is (a) sold co-packaged with one or more other pharmaceutical
product(s) that is not a Product (“Co-Packaged Product”), or (b) is sold
together with other products of the selling party or Affiliates in which the
joint selling price provides a discount (e.g., as part of a “bundled” or joint
or combined discount arrangement) from the list price of the Product (“Bundled
Product”), then the Net Sales for the Product contained in such Co-Packaged
Product or Bundled Product shall be calculated [*].

 

If the Parties have [*] Net Sales (including any [*] Co-Packaged Products or
Bundled Products), either Party may [*].

1.49.“NMPA” means National Medicine Products Administration of China (formerly
known as the China Food and Drug Administration), or its successor.

1.50.“Patents” means all national, regional and international patents and patent
applications, including divisions, continuations, continuations-in-part,
additions, re-issues,

 

--------------------------------------------------------------------------------

 

renewals, extensions, substitutions, re-examinations or restorations,
registrations and revalidations, and supplementary protection certificates and
equivalents to any of the foregoing.  

1.51.“Phase 1 Clinical Trial” means any human clinical trial of the Product that
would satisfy the requirements of 21 § CFR 312.21(a) or corresponding foreign
regulations.  

1.52.“Phase 2 Clinical Trial” means any human clinical trial of the Product that
would satisfy the requirements of 21 § CFR 312.21(b) or corresponding foreign
regulations.  

1.53.“Pivotal Clinical Trial” means any human clinical trial of the Product that
is intended (as of the time of Initiation of such clinical trial) to obtain the
results and data to support the filing of an NDA (including label expansion but
excluding the data that may be necessary to support the pricing and/or
reimbursement approval), including so called Phase 2/3 trials and any human
clinical trial that would satisfy the requirements of 21 § CFR 312.21(c) or
corresponding foreign regulations.  [*].

1.54.“Product” means any pharmaceutical product that contains the Compound as an
Active Ingredient, alone or in combination with other Active Ingredients
(whether co-formulated or co-packaged, but not in combination with any Active
Ingredient that is proprietary to Cytokinetics but that is not the Compound), in
any formulation or dosage form and for any mode of administration.  

1.55.“REDWOOD-HCM” means that certain Phase 2 Clinical Trial of the Product that
is being conducted by Cytokinetics as of the Effective Date and entitled “A
Multi-Center, Randomized, Double-blind, Placebo-controlled, Dose-finding Study
to Evaluate the Safety, Tolerability, Pharmacokinetics, and Pharmacodynamics of
CK-3773274 in Adults With Symptomatic Hypertrophic Cardiomyopathy and Left
Ventricular Outflow Tract Obstruction.”  

1.56.“Regulatory Approval” means, with respect to the Product in a country or
jurisdiction, all approvals from the Regulatory Authorities necessary to market
and sell the Product in such country or jurisdiction, including pricing and
reimbursement approval.  

1.57.“Regulatory Authority” means any applicable Government Authority
responsible for granting Regulatory Approvals for Product, including the FDA,
NMPA, and any corresponding national or regional regulatory authorities.  

1.58.“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights (other than Patents) conferred by any Regulatory Authority
with respect to a pharmaceutical or medical product, including without
limitation [*].  

1.59.“Regulatory Materials” means any regulatory application, submission,
notification, communication, correspondence, registration, approval and other
filings made to, received from or otherwise conducted with a Regulatory
Authority regarding the Product, including any NDA and Regulatory Approval.  

1.60.[*].

 

--------------------------------------------------------------------------------

 

1.61.“Territory” means the following jurisdictions:  Mainland China, the Hong
Kong Special Administrative Region, Macau Special Administrative Region, and
Taiwan.  

1.62.“Third Party” means an entity other than Cytokinetics, Ji Xing and
Affiliates of either of them.  

1.63.“U.S.” means United States of America, including all possession and
territories thereof.  

1.64.“Valid Claim” means a claim of a pending patent application or an issued
and unexpired Patent (as may be extended through supplementary protection
certificate or patent term extension or the like) that has not been revoked,
held invalid or unenforceable by a patent office, court or other Governmental
Authority of competent jurisdiction in a final and non-appealable judgment (or
judgment from which no appeal was taken within the allowable time period) and
which claim has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise;
provided that [*].

1.65.Additional Definitions.  The following table identifies the location of
definitions set forth in various Sections of the Agreement:

Defined Terms

Section

[*]

2.6

Alliance Manager

3.1

API Supply Agreement

7.3(b)

Bundled Product

1.48

China Launch Date

8.2

Clinical Quality Agreement

5.5

CMO

7.1

Co-Packaged Product

1.48

Commercialization Plan

8.3

Cytokinetics Arising Product IP

10.1(b)

Cytokinetics Indemnitee(s)

13.1

Cytokinetics Prosecuted Patents

10.2(a)

Development Plan

4.3

Development Supply Agreement

7.3(a)

Global Brand Elements

10.7(b)

Global Commercialization Plan

8.4(a)

Global Development Plan

4.5(a)

Global Medical Affairs Plan

6.3(a)

Indemnified Party

13.3

Indemnifying Party

13.3

[*]

[*]

Initiation

9.2(b)(iii)

 

--------------------------------------------------------------------------------

 

Defined Terms

Section

Ji Xing Indemnitee(s)

13.2

Joint Commercialization Committee or JCC

3.4

Joint Development Committee or JDC

3.3

Joint Steering Committee or JSC

3.2

Losses

13.1

Manufacturing Quality Agreement

7.3(c)

Medical Affairs Plan

6.2

Multi-Region Trial

4.5(b)

nHCM

1.32

NRDL

8.2

oHCM

1.32

Pharmacovigilance Agreement

5.5

Prior CDA

11.6

Product CMO

7.5(a)

Product CMO Agreement

7.5(a)

Product Infringement

10.3(a)

Product Marks

10.7(a)

Proposed Terms

15.3(c)

Purchase Price

7.2

[*]

8.5

Requirements

15.3(b)

Remedial Action

5.8

Royalty Term

9.4(b)

SEC

11.5(b)

Third Party IP

2.7(a)

Third Party License

2.7(b)

Term

14.1

 

Article 2
LICENSES

2.1.License Grant to Ji Xing.  

(a)Subject to the terms and conditions of this Agreement, Cytokinetics hereby
grants to Ji Xing an exclusive (even as to Cytokinetics but subject to
Cytokinetics’ retained rights as set forth in Section 2.3), royalty-bearing
license, with the right to grant sublicenses solely in accordance with Section
2.2, under the Cytokinetics Licensed IP to Develop and Commercialize the Product
in the Field in the Territory during the Term of this Agreement.  For clarity,
the foregoing license [*].

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding anything to the contrary herein, Ji Xing shall not (and shall
not permit its Affiliates and sublicensees to) Develop, Manufacture or
Commercialize the Product except in accordance with the Development Plan or
Commercialization Plan.  

2.2.Right to Sublicense.  

(a)Subject to the terms and conditions of this Agreement, Ji Xing shall have the
right to grant sublicenses of the license granted to it under Section
2.1:  (i) to any Affiliate [*], which shall [*], provided that [*]; and (ii) to
Third Parties, which shall [*]; provided that [*].  

(b)Each sublicense under the Cytokinetics Licensed IP shall be subject to a
written agreement to which Cytokinetics, Ji Xing and the relevant sublicensee
are party and that is consistent with the terms and conditions of this
Agreement.  Without limiting the foregoing, each sublicense shall contain at
least the following terms and conditions: (i) requiring each such sublicensee to
protect and keep confidential any Confidential Information of the Parties in
accordance with Article 11 of this Agreement; [*].  

(c)Ji Xing shall remain directly responsible for all of its obligations under
this Agreement that have been delegated or sublicensed to any sublicensee or
other subcontractor.  Any sublicensee or subcontractor conduct, act, omission or
state of affairs that would have constituted a breach of this Agreement shall be
imputed to Ji Xing and deemed a breach of this Agreement as if such conduct,
act, omission or state of affairs had been directly attributable to Ji Xing.  Ji
Xing shall not grant a sublicense to any sublicensee or engage the services of
any subcontractor that has been debarred or disqualified by a Regulatory
Authority.  

2.3.Cytokinetics Retained Rights. Notwithstanding the exclusive license granted
to Ji Xing under Section 2.1, Cytokinetics hereby expressly retains the rights
to use the Cytokinetics Licensed IP in the Field in the Territory in order to
perform its obligations under this Agreement, whether directly or through its
Affiliates, licensees, sublicensees or agents.  For clarity, Cytokinetics
retains the exclusive right to practice, license and otherwise exploit the
Cytokinetics Licensed IP outside the scope of the license granted to Ji Xing
under Section 2.1, including the exclusive right to Develop and Commercialize
the Compound and Product outside the Territory [*].  

2.4.License Grant to Cytokinetics.  Ji Xing hereby grants to Cytokinetics a
[*].  

2.5.No Implied Licenses; Negative Covenant.  Except as set forth herein, neither
Party shall acquire any license or other right or interest, by implication or
otherwise, under any Know-How, Patent or other intellectual property of the
other Party.  Ji Xing shall not, and shall not permit any of its Affiliates or
sublicensees to, practice any Cytokinetics Licensed IP outside the scope of the
license granted by Cytokinetics to Ji Xing under Section 2.1 of this
Agreement.  Cytokinetics shall not, and shall not permit any of its Affiliates
or sublicensees to, practice any Ji Xing Licensed IP outside the scope of the
license granted by Ji Xing to Cytokinetics under Section 2.4 of this
Agreement.  

 

--------------------------------------------------------------------------------

 

2.6.[*].  Notwithstanding anything to the contrary herein, if a Party [*], then
all intellectual property rights that are [*], in each case shall be [*] by such
Party to the other Party under this Agreement, provided, however, that if [*]
the Development, Manufacture or Commercialization of or the conduct of Medical
Affairs Activities for the Compound or Product, then such intellectual property
right that [*].  For clarity, if the [*] under this Agreement, then the
intellectual property [*] shall be [*].

2.7.Future Third Party In-License.  

(a)If either Party becomes aware of any Patent or Know-How that is owned or
controlled by a Third Party and is reasonably necessary or useful for the
Development, Manufacture or Commercialization of the Product in the Field (such
Patent or Know-How, “Third Party IP”), then such Party shall bring such matter
to the attention of the other Party and the Parties shall discuss whether it is
advisable for the Parties to obtain a license under Third Party IP for the
Product in the Territory.  

(b)As between the Parties, Cytokinetics shall have the exclusive right (but not
the obligation) to obtain a worldwide license under such Third Party IP for the
Product.  If Cytokinetics obtains such a worldwide license (a “Third Party IP
License”), such Third Party IP, to the extent falling within the definition of
Cytokinetics Licensed IP, shall be included in Cytokinetics Licensed IP and
sublicensed to Ji Xing under the terms and conditions of this Agreement;
provided however that Ji Xing shall reimburse Cytokinetics for (i) [*]; and (ii)
[*].  Any reimbursement by Ji Xing under this Section 2.7(b) shall not be
subject to the further royalty offset provisions of Section 9.4(c)(iv).  

(c)If Cytokinetics has not obtained such a worldwide license with sublicense
rights for the Territory by the date that is the later of (i) [*], or (ii) [*],
unless the Parties otherwise agree, then Ji Xing shall have the right to obtain,
at its own cost and expense (which shall be subject to royalty offset provisions
of Section 9.4(c)(iv)), a license under such Third Party IP for the Product but
only in the Field in the Territory.  

2.8.No Diversion.  Each Party hereby covenants and agrees that it shall not, and
shall ensure that its Affiliates and sublicensees shall not, either directly or
indirectly, promote, market, distribute, import, sell or have sold any Product,
including via the Internet or mail order, to any Third Party or to any address
or Internet Protocol address or the like in the other Party’s territory or to
any Third Party that such Party knows (or reasonably should know after due
inquiry) has previously exported or is likely to export the Product to the other
Party’s territory.  Neither Party shall engage, nor permit its Affiliates and
sublicensees to engage, in any advertising or promotional activities relating to
any Product for use directed primarily to customers or other buyers or users of
the Product located in any country or jurisdiction in the other Party’s
territory, or solicit orders from any prospective purchaser located in any
country or jurisdiction in the other Party’s territory.  If a Party or its
Affiliates or sublicensees receive any order for the Product from a prospective
purchaser located in a country or jurisdiction in the other Party’s territory,
such Party shall immediately refer that order to such other Party and shall not
accept any such orders.  Neither Party shall, nor permit its Affiliates and
sublicensees to, deliver or tender (or cause to be delivered or tendered) any
Product to any Third Party for use in or distribution into the other Party’s
territory, except as permitted under this Agreement including under Section
2.3.  

 

--------------------------------------------------------------------------------

 

2.9.[*]

2.10.Subcontractors.  Subject to the terms and conditions of this Agreement
(including Section 2.2), Ji Xing shall have the right to engage subcontractors
for purposes of conducting Development, Commercialization and other activities
for Ji Xing under this Agreement, provided that any such subcontractor is bound
by a written agreement that is consistent with the terms and conditions of this
Agreement (including those relating to confidentiality, intellectual property
rights and compliance).  Through the appropriate Committee, Ji Xing shall keep
Cytokinetics informed on its selection and engagement of subcontractors,
including the identity and qualification of any significant subcontractors it
intends to engage in the Development and Commercialization of the Product, and
shall consider in good faith Cytokinetics’ comments and suggestions before
engaging the subcontractor.  Ji Xing shall remain directly responsible for any
obligations under this Agreement that have been delegated or subcontracted to
any subcontractor, and shall be directly responsible for the performance of its
subcontractors.

Article 3
GOVERNANCE

3.1.Alliance Managers.  Each Party hereby appoints the person listed on Exhibit
A to act as its alliance manager under this Agreement as of the Effective Date
(the “Alliance Manager”).  The Alliance Managers shall facilitate the flow of
information and otherwise promote communication, coordination and collaboration
between the Parties and raise cross-Party and/or cross-functional issues in a
timely manner.  Each Party may replace its Alliance Manager by written notice to
the other Party.  

3.2.Joint Steering Committee.  Each Party hereby appoints the Chief Executive
Officer of Cytokinetics and the Chairman of Ji Xing to serve on a joint steering
committee (the “Joint Steering Committee” or the “JSC”) to manage the overall
collaboration of the Parties under this Agreement.  The JSC shall in
particular:  (a) review, discuss and approve the overall strategy for the
Development of the Product in the Field in the Territory; (b) review and discuss
the overall strategy for the Manufacture, Medical Affairs Activities and
Commercialization of the Product in the Field in the Territory; (c) provide a
forum for the discussion and coordination of the Parties’ activities under this
Agreement; (d) direct and oversee the operation of the JDC, JCC and any other
joint subcommittee established by JSC, including resolving any disputed matter
of the JDC, JCC and other joint subcommittees; (e) establish other joint
subcommittees as necessary or advisable to further the purpose of this
Agreement; and (f) perform such other functions as expressly set forth in this
Agreement or allocated to it by the Parties’ written agreement.  

3.3.Joint Development Committee.  Each Party hereby appoints three (3)
representatives listed on Exhibit A to serve on a joint development committee
(the “Joint Development Committee” or the “JDC”) as of the Effective Date to
oversee the Development of the Product in the Field in the Territory under this
Agreement.  The JDC shall in particular: [*].  

 

--------------------------------------------------------------------------------

 

3.4.Joint Commercialization Committee.  At a time to be determined by the JSC
(but no later than the submission of the first NDA for the Product in the
Territory), each Party shall appoints three (3) representatives to serve on a
joint Commercialization committee (the “Joint Commercialization Committee” or
the “JCC”) to oversee the Commercialization of the Product in the Field in the
Territory under this Agreement.  The JCC shall in particular:  [*].  

3.5.Limitation of Authority.  Each Committee shall only have the powers
expressly assigned to it in this Article 3 and elsewhere in this Agreement and
shall not have the authority to: (a) modify or amend the terms and conditions of
this Agreement; (b) waive either Party’s compliance with the terms and
conditions of this Agreement; or (c) determine any such issue in a manner that
would conflict with the express terms and conditions of this Agreement.  

3.6.Committee Members.  Each Party’s representatives on the Committees shall be
an officer or employee of the applicable Party having sufficient seniority
within such Party to make decisions arising within the scope of the applicable
Committee’s responsibilities.  Each Party may replace its representatives on any
Committee upon written notice to the other Party.  Each Party shall appoint one
of its representatives on each Committee to act as a co-chairperson of such
Committee.  

3.7.Meetings.  Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every Calendar Quarter.  Each Party may call additional ad hoc Committee
meetings as the needs arise with reasonable advance notice to the other
Party.  Meetings of any Committee may be held in person, by audio or video
teleconference; provided that unless the Parties otherwise agree, at least [*]
shall be held in person.  In-person Committee meetings shall be held at
[*].  The co-chairpersons of the applicable Committee shall jointly prepare the
agenda and minutes for each Committee meeting.  Each Party shall be responsible
for all of its own expenses of participating in the Committee meetings.  No
action taken at any Committee meeting shall be effective unless at least one
representative of each Party is participating in such Committee meeting.  

3.8.Non-Member Attendance.  Each Party may from time to time invite a reasonable
number of participants, in addition to its representatives, to attend any
Committee meeting in a non‑voting capacity; provided that if either Party
intends to have any Third Party (including any consultant) attend such a
meeting, such Party shall provide prior written notice to the other Party.  Such
Party shall also ensure that such Third Party is bound by confidentiality and
non-use obligations consistent with the terms of this Agreement.  

3.9.Decision-Making.  All decisions of each Committee shall be made by unanimous
vote, with each Party’s representatives having one vote.  If after reasonable
discussion and good faith consideration of each Party’s view on a particular
matter before the JDC, JCC or any subcommittee established by the JSC, the
representatives of the Parties on such Committee cannot reach an unanimous
decision as to such matter within [*] after a Party has requested resolution of
such matter by such Committee, such matter shall be referred to the JSC for
resolution.  The JSC shall promptly meet and use good faith efforts to resolve
such matter.  If the JSC cannot resolve such matter within [*] after such matter
has been referred to them, then:  

(a)[*]; and

 

--------------------------------------------------------------------------------

 

(b)[*].

3.10.Discontinuation of Committees.  The activities to be performed by each
Committee shall solely relate to governance under this Agreement, and are not
intended to be or involve the delivery of services.  Each Committee shall
continue to exist until the first to occur of: (a) the Parties mutually agreeing
to disband such Committee; or (b) Cytokinetics providing written notice to Ji
Xing of its intention to disband and no longer participate in such
Committee.  Once the Parties mutually agree or Cytokinetics has provided written
notice to disband any Committee, such Committee shall have no further
obligations under this Agreement and, thereafter, the Alliance Managers shall be
the contact persons for the exchange of information under this Agreement and
decisions of such Committee shall be decisions as between the Parties, subject
to the same respective decision-making rights and limitations set forth in
Section 3.9 and other terms and conditions of this Agreement.  

Article 4
DEVELOPMENT

4.1.General.  Subject to the terms and conditions of this Agreement, Ji Xing
shall be responsible for the Development of the Product in the Field in the
Territory, including the performance of Clinical Trials of the Product in the
Field in the Territory necessary for Regulatory Approval.  

4.2.Development Diligence.  Ji Xing shall carry out the initial Development Plan
and subsequent Development Plans approved by the JDC and shall otherwise use
Diligent Efforts to Develop the Product [*].  Without limiting the foregoing, Ji
Xing shall use Diligent Efforts to [*].

4.3.Development Plan.  All Development of the Product conducted by or on behalf
of Ji Xing under this Agreement shall be conducted pursuant to a comprehensive
written Development plan that sets forth the timeline and details of all
clinical and regulatory activities to be conducted by or on behalf of Ji Xing to
obtain and maintain Regulatory Approval of the Product in the Field in each
Market in the Territory (the “Development Plan”).  The Development Plan shall,
except as expressly agreed by Cytokinetics in writing (e.g., to the extent
required by the applicable Regulatory Authority or to address specific
operational requirements in the Territory), be [*] and shall be focused [*].  As
of the Effective Date, the Parties have agreed to the initial Development Plan,
which is attached hereto as Exhibit B.  The JDC shall review and update the
Development Plan within [*] after the Effective Date.  From time to time, but at
least once every [*], Ji Xing shall propose updates or amendments to the
Development Plan in consultation with Cytokinetics and submit such proposed
updated or amended plan to the JDC for review, discussion, and approval,
including the protocols of all Clinical Trials of the Product to be conducted by
Ji Xing in the Territory and all investigator-sponsored and
investigator-initiated trials of the Product in the Territory, in each case
prior to any patient enrollment.  Once approved by the JDC, the updated or
amended Development Plan shall become effective.  From time to time at its
discretion, [*] may propose updates or amendments to the Development Plan if it
reasonably believes that the then effective Development Plan is insufficient or
may have an adverse effect on [*].  

 

--------------------------------------------------------------------------------

 

4.4.Technology Transfer.  As of the Effective Date, the Parties have agreed to
an initial Technology Transfer Plan, which is attached hereto as Exhibit C (the
“Technology Transfer Plan”), for Cytokinetics to provide and transfer to Ji Xing
[*].  As promptly as practicable, but no later than [*] following the Effective
Date, the Parties shall coordinate in good faith to review and revise the
Technology Transfer Plan if necessary.  Upon Ji Xing’s reasonable request,
Cytokinetics shall also provide Ji Xing with reasonable technical assistance in
connection with such technology transfer, including reasonable access to
Cytokinetics’ technical personnel involved in the research and Development of
the Compound and Product.  [*].

4.5.Development Collaboration.  

(a)Cytokinetics shall keep the JDC reasonably informed on its plans (including
any updates and amendment thereto) for the global Development of the Product in
sufficient detail for Ji Xing to conform the Development of the Product in the
Field in the Territory to the Global Development Plan (the “Global Development
Plan”).  Except as expressly agreed [*].

(b)The Parties shall collaborate with respect to the Development of the Product
across their territories, and may agree to collaborate in the conduct of
Clinical Trials designed to obtain and maintain Regulatory Approval of the
Product in multiple countries and jurisdictions, both in and outside the
Territory, through the conduct of Clinical Trials in multiple sites in such
countries and jurisdictions as part of one unified Clinical Trial or separately
but concurrently in accordance with a common Clinical Trial protocol (such
Clinical Trial, a “Multi-Region Trial”).  [*].

(c)[*].  

(d)[*].

4.6.Development in Other Indications.  As of the Effective Date, the Parties
intend to focus the Development of the Product in the Territory for HCM [*].

4.7.Development Cost.  Ji Xing shall be solely responsible for all the costs and
expenses to Develop the Product in the Territory.  

4.8.Data Exchange and Use.  In addition to its adverse event and safety data
reporting obligations pursuant to Section 5.5, each Party shall promptly provide
the other Party with copies of all data and results and all supporting
documentation (e.g. protocols, CRFs, analysis plans) generated from its
Development of the Product.  Subject to Section 4.5(d), Ji Xing shall have the
right to use the data provided by Cytokinetics for the purpose of obtaining and
maintaining Regulatory Approval for and Commercializing the Product in the Field
in the Territory.  Cytokinetics shall have the right to use the data provided by
Ji Xing for the purpose of obtaining and maintaining Regulatory Approval for and
Commercializing the Product outside the Territory.  

 

--------------------------------------------------------------------------------

 

4.9.Development Records.  Ji Xing shall maintain complete, current and accurate
records of all Development activities conducted by or on behalf of Ji Xing
hereunder, and all data and other information resulting from such
activities.  Such records shall fully and properly reflect all work done and
results achieved in the performance of the Development activities in good
scientific manner appropriate for regulatory and patent purposes.  Ji Xing shall
document all non-clinical studies and Clinical Trials in formal written study
reports according to Applicable Laws and national and international guidelines
(e.g., ICH, GCP, GLP, and cGMP).  Cytokinetics shall have the right to review
and copy such records maintained by Ji Xing at reasonable times and to use such
records and obtain access to the original for its research and development
activities and regulatory and patent purposes or for other legal proceedings.  

4.10.Development Reports.  Ji Xing shall keep Cytokinetics reasonably informed
as to the progress and results of its and its Affiliates’ and sublicensees’
Development of the Product.  Without limiting the foregoing, the status,
progress and results of the Development of the Product in the Territory shall be
discussed at meetings of the JDC.  At least [*] before each regularly scheduled
JDC meeting, Ji Xing shall provide the JDC with a written report summarizing its
Development activities and the results thereof, covering subject matter at a
level of detail reasonably required by Cytokinetics and sufficient to enable
Cytokinetics to determine Ji Xing’s compliance with its diligence obligations
pursuant to Section 4.2.  In addition, Ji Xing shall make available to
Cytokinetics such additional information about its Development activities as may
be reasonably requested by Cytokinetics from time to time.  

Article 5
REGULATORY

5.1.General.  

(a)The Development Plan shall set forth the regulatory strategy for seeking
Regulatory Approvals of the Product in the Field in each Market in the
Territory.  Ji Xing shall be responsible for all regulatory activities necessary
for obtaining and maintaining Regulatory Approvals of the Product in the Field
in the Territory, which regulatory activities shall be performed at Ji Xing’s
own cost and expense and in accordance with the regulatory strategy set forth in
the Development Plan.  Through the JDC, Ji Xing shall keep Cytokinetics informed
of regulatory developments related to the Product in the Territory, including
any decision by any Regulatory Authority in the Territory regarding the Product
and Cytokinetics shall keep Ji Xing informed of regulatory developments related
to the Product outside the Territory, including any decision by any Regulatory
Authority outside the Territory regarding the Product.  

(b)[*].

(c)After the completion of technology transfer under Section 7.5 [*], Ji Xing
shall apply for Regulatory Approvals (as domestic product) of the Product that
is manufactured domestically in Mainland China in Ji Xing SH’s name and, to the
extent permitted by Applicable Laws, the Parties shall cooperate in good faith
to [*].  

 

--------------------------------------------------------------------------------

 

5.2.Regulatory Materials.  Ji Xing shall provide Cytokinetics with drafts in
English of all Regulatory Materials in a reasonable time (in any event no less
than [*] for Regulatory Materials other than an NDA or other application for
Regulatory Approval, which shall be drafted and reviewed based on a schedule to
be agreed by the Parties) prior to submission for review and comment, and shall
consider in good faith any comments received from Cytokinetics, which shall be
provided within [*] of receipt. For clarity, [*].  In addition, Ji Xing shall
notify Cytokinetics of any Regulatory Materials submitted to or received from
any Regulatory Authority in the Territory and shall provide Cytokinetics with
copies thereof within [*] after submission or receipt, and shall notify
Cytokinetics of any other material communication with any Regulatory Authority
in the Territory within [*] after such communication.  If any such Regulatory
Material is not in the English language, Ji Xing shall also, [*] provide
Cytokinetics with an English summary at the time of provision and a true,
complete, accurate and certified English translation thereof as soon as
practicable. If necessary, Cytokinetics shall assist Ji Xing in addressing any
additional requirements requested by any Regulatory Authority in the Territory
within a reasonable time (depending on the events), including providing existing
supplementary data or documentation.

5.3.Regulatory Meetings.  Ji Xing shall provide Cytokinetics with advance notice
for any meeting or discussion to be requested with any Regulatory Authority in
the Territory related to the Product in accordance with Section 5.2 and shall
notify Cytokinetics in writing promptly, but in any event within [*], after its
receipt of written notice of any meeting or discussion with any Regulatory
Authority in the Territory related to the Product.  Ji Xing shall participate in
such meeting or discussion as Cytokinetics’ representative, provided however
that [*].  

5.4.Right of Reference.  Each Party hereby grants to the other Party the right
of reference to all Regulatory Materials pertaining to the Product in the Field
submitted by or on behalf of such Party.  Subject to Section 4.5(d), Ji Xing may
use such right of reference to Cytokinetics’ Regulatory Materials in the Field
for the purpose of obtaining and maintaining Regulatory Approval of the Product
solely for indications in the Development Plan in the Territory, applying for
pricing for and admission of the Product to the NRDL and satisfying other
Commercialization related regulatory obligations for the Product in the Field in
the Territory.  Cytokinetics may use such right of reference to Ji Xing’s
Regulatory Materials in the Field solely for the purpose of obtaining and
maintaining Regulatory Approval of the Product outside the Territory.  

 

--------------------------------------------------------------------------------

 

5.5.Adverse Events Reporting; Quality.  At least [*] prior to the expected
initiation of the first Clinical Trial under this Agreement, the Parties shall
enter into a pharmacovigilance and adverse event reporting agreement setting
forth the worldwide pharmacovigilance procedures for the Parties with respect to
the Product, such as safety data sharing, adverse events reporting and
prescription events monitoring (the “Pharmacovigilance Agreement”).  Such
procedures shall be in accordance with, and enable the Parties to fulfill, local
and national regulatory reporting obligations under Applicable
Laws.  Cytokinetics shall establish and maintain the global safety database for
the Product and conduct overall signal detection and benefit risk evaluation of
the Product.  Each Party shall hold the primary responsibility for reporting
quality complaints, adverse events and safety data related to the Product in its
territory to such database and to the applicable Regulatory Authorities in its
territory, as well as responding to safety issues and to all requests of
Regulatory Authorities in its territory related to the Product, in each case at
its own cost and to the extent required by the Applicable Laws.  Cytokinetics
agrees to support Ji Xing on safety issues or safety request related to the
Product when output from global safety database is required.  At least [*] prior
to the expected initiation of the first Clinical Trial under this Agreement, the
Parties shall enter into a clinical quality agreement for the Territory (the
“Clinical Quality Agreement”).  Each Party agrees to comply with its respective
obligations under the Pharmacovigilance Agreement and Clinical Quality Agreement
and to cause its Affiliates, licensees and sublicensees to comply with such
obligations.  

5.6.Regulatory Audits and Inspection.  Upon [*] notification, Cytokinetics or
its representatives shall be entitled to conduct an audit of the regulatory and
safety/pharmacovigilance systems, procedures and practices of Ji Xing, its
Affiliates, sublicensees or subcontractors (including clinical trial sites)
relating to the Development, Manufacture, and Commercialization of and Medical
Affairs Activities for the Product in the Field in the Territory.  Ji Xing shall
provide Cytokinetics with prompt advance notice of any inspection of Ji Xing,
its Affiliates, sublicensees or subcontractors by any Regulatory Authority
within [*] of being notified of such an inspection by the Regulatory Authority
and shall provide Cytokinetics with all information pertinent thereto (including
all copies of all notices, filings and correspondences received from or
submitted to the Regulatory Authority in connection therewith relating to the
Compound or Product).  [*].  To the extent required by Applicable Laws,
Cytokinetics shall promptly provide Ji Xing with existing documented evidence or
materials owned by holder of Regulatory Approvals that are requested by
inspectors or otherwise assist Ji Xing with such regulatory inspections.  [*].  

5.7.No Harmful Actions.  If Cytokinetics believes that Ji Xing is taking or
intends to take any action with respect to the Compound or Product that could
have a material adverse impact upon the regulatory status of the Compound or
Product outside the Territory, Cytokinetics shall have the right to bring the
matter to the attention of the JDC and the Parties shall promptly meet to
discuss in good faith to resolve such concern.  Without limiting the foregoing,
unless the Parties otherwise agree: (a) Ji Xing shall not communicate with any
Regulatory Authority having jurisdiction outside the Territory, unless so
ordered by such Regulatory Authority, in which case Ji Xing shall immediately
notify Cytokinetics of such order; and (b) Ji Xing shall not submit any
Regulatory Materials or seek Regulatory Approvals for the Compound or Product
outside the Territory.  

 

--------------------------------------------------------------------------------

 

5.8.Remedial Actions.  Each Party shall notify the other immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that any Product may be subject to any recall, corrective action or other
regulatory action by any Governmental Authority or Regulatory Authority (a
“Remedial Action”).  The Parties shall assist each other in gathering and
evaluating such information as is necessary to determine the necessity of
conducting a Remedial Action.  Ji Xing shall have sole discretion with respect
to any matters relating to any Remedial Action in the Territory, including the
decision to commence such Remedial Action and the control over such Remedial
Action, provided that Ji Xing shall provide advance notice to Cytokinetics and
consider in good faith Cytokinetics’ comments regarding such Remedial
Action.  The cost and expenses of any Remedial Action in the Territory shall be
borne [*].  Ji Xing shall, and shall ensure that its Affiliates and sublicensees
will, maintain adequate records to permit Ji Xing to trace the distribution,
sale and use of the Product in the Territory.  

Article 6
MEDICAL AFFAIRS ACTIVITIES

6.1.General.  Subject to the terms and conditions of this Agreement, Ji Xing
shall be responsible for conducting Medical Affairs Activities for the Product
in the Field in the Territory, at Ji Xing’s own cost and expense.

6.2.Medical Affairs Plan.  Ji Xing shall conduct all Medical Affairs Activities
for the Product in the Field in the Territory pursuant to a written Medical
Affairs Activities plan that set forth the timeline and details of all Medical
Affairs Activities to be conducted by or on behalf of Ji Xing for the Product in
the Field in the Territory (the “Medical Affairs Plan”), which plan shall,
[*].  No later than [*] before the planned initiation of the first Clinical
Trial of the Product in the Field in the Territory, Ji Xing [*].  Thereafter,
from time to time, but at least [*], Ji Xing shall prepare updates or amendments
to the Medical Affairs Plan [*].  

6.3.Coordination of Medical Affairs Activities.

(a)Cytokinetics shall keep the JDC reasonably informed on its plans (including
any updates and amendment thereto) for the global Medical Affairs Activities for
the Product (the “Global Medical Affairs Plan”) in sufficient detail [*].

(b)The Parties shall collaborate with respect to Medical Affairs Activities for
the Product across their territories.  If the Parties agree to jointly conduct
any specific Commercialization activities for the benefit of the Product in both
Parties’ territories, the Parties shall negotiate and agree on the details of
such activities, including allocation of responsibilities, budget and cost
sharing.  [*].  For clarity, Ji Xing shall not conduct any Medical Affairs
Activities for the Product outside the Field or Territory without Cytokinetics’
express prior written consent.  

 

--------------------------------------------------------------------------------

 

6.4.Medical Affairs Activities Reports.  Ji Xing shall keep Cytokinetics
informed of its, its Affiliates’ and sublicensees’ Medical Affairs Activities
with respect to the Product.  Without limiting the foregoing, at each regularly
scheduled JDC meeting, Ji Xing shall provide the JDC with a reasonably detailed
report summarizing the Medical Affairs Activities performed by or on behalf of
Ji Xing for the Product in the Field in the Territory.  In addition, Ji Xing
shall make available to Cytokinetics such additional information about its
Medical Affairs Activities as may be reasonably requested by Cytokinetics from
time to time.  

Article 7
MANUFACTURE AND SUPPLY

7.1.Supply by Cytokinetics.  Except as provided in Section 7.5 below,
Cytokinetics shall, either by itself or through its Affiliates or Third Party
contract manufacturers (each a “CMO”), Manufacture and supply to Ji Xing, and Ji
Xing shall purchase from Cytokinetics, [*].  

7.2.Purchase Price.  Ji Xing shall pay Cytokinetics for the Product supplied by
Cytokinetics at a price [*] (the “Purchase Price”).  The Purchase Price does
[*].  Cytokinetics shall deliver the Product to [*] and shall invoice Ji Xing
for the Purchase Price upon such delivery.  Ji Xing shall pay the invoiced
Purchase Price within [*] after the date of the invoice.  

7.3.Supply Agreements.

(a)As soon as reasonably practicable after the Effective Date, the Parties shall
negotiate and execute a separate development supply agreement (the “Development
Supply Agreement”) setting forth the mutually agreed terms for the Manufacture
and supply of the Product to Ji Xing for Development use in the Territory.  The
Development Supply Agreement shall be consistent with the terms and conditions
of this Agreement.  

(b)[*].  The API Supply Agreement shall be consistent with the terms and
conditions of this Agreement and shall include mutually agreed and customary
terms for such supply agreement, including a detailed forecast and ordering
mechanism.  In addition, the API Supply Agreement shall also provide mechanisms
to address Cytokinetics’ CMO’s failure to supply (to be defined in the API
Supply Agreement).

(c)The Parties agree that, following the Effective Date, they shall negotiate
and enter into a separate manufacturing quality agreement (the “Manufacturing
Quality Agreement”).

7.4.[*].

 

--------------------------------------------------------------------------------

 

7.5.Domestic Manufacture.  

(a)[*].  

(b)[*].  

(c)[*].  

(d)[*].  

(e)[*].

Article 8
COMMERCIALIZATION

8.1.General.  Subject to the terms and conditions of this Agreement, Ji Xing
shall, either by itself or through its Affiliates, sublicensees or Third Party
contractor(s), be solely responsible for the Commercialization of the Product in
the Field in the Territory, at Ji Xing’s own cost and expense, including
developing and executing a commercial launch plan, product marketing and
promotional efforts, market access and pricing strategies, speaker programs,
negotiating with applicable Governmental Authorities regarding the price and
reimbursement mechanisms, booking sales, product distribution, providing
customer and product support (including handling medical queries), and
performing other related functions.  

8.2.Commercialization Diligence.  Ji Xing shall use Diligent Efforts to
Commercialize the Product [*].  Without limiting the foregoing, Ji Xing shall
use Diligent Efforts to [*].  

8.3.Commercialization Plan.  No later than [*] before the anticipated date of
the submission of the first NDA for the Product in the Field in the Territory,
Ji Xing shall submit to the JCC for review and discussion a written
Commercialization plan that sets the timeline and details of all major
Commercialization activities planned for the Product in the Territory (the
“Commercialization Plan”).  Thereafter, from time to time, but at least [*], Ji
Xing shall prepare updates or amendments to the Commercialization Plan to
reflect changes in such plans, including those in response to changes in the
marketplace, relative success of the Product, and other relevant factors
influencing such plan and activities, and submit such updated or amended plan to
JCC for review and discussion before such updates and amendments become
effective.  Except as expressly agreed by Cytokinetics in writing or to the
extent required by the applicable Regulatory Authority or to address specific
operational requirements in the Territory, the Commercialization Plan shall be
[*] for the Product, and the Commercialization of the Product in the Territory
shall be conducted in accordance with the Commercialization Plan as amended from
time to time.

8.4.Coordination of Commercialization Activities.  

(a)Cytokinetics shall keep the JCC reasonably informed on its plans (including
any updates and amendment thereto) for the global Commercialization of the
Product (the “Global Commercialization Plan”) in sufficient detail in order for
Ji Xing to [*] the Commercialization of the Product in the Field in the
Territory [*].

 

--------------------------------------------------------------------------------

 

(b)The Parties recognize that they may benefit from the coordination of certain
activities in support of the Commercialization of the Product across their
territories.  As such, the Parties may coordinate such activities where
appropriate, including scientific and medical communication, health economics
and product positioning.  Ji Xing shall submit to the JCC for review and comment
prior to use materials proposed to be used in connection with the promotion and
other Commercialization of the Product, and Ji Xing shall consider in good faith
Cytokinetics’ comments and suggestions regarding such materials[*].  If the
Parties agree to jointly conduct any specific Commercialization activities for
the benefit of the Product in both Parties’ territories, the Parties shall
negotiate and agree on the details of such activities, including allocation of
responsibilities, budget and cost sharing.  [*].  For clarity, Ji Xing shall not
conduct any Commercialization of the Product outside the Field or Territory
without Cytokinetics’ express prior written consent.

8.5.[*].

8.6.Commercialization Reports.  Ji Xing shall keep Cytokinetics informed of its,
its Affiliates’ and sublicensees’ Commercialization activities with respect to
the Product.  Without limiting the foregoing, Ji Xing shall update the JCC at
each regularly scheduled JCC meeting regarding the Commercialization activities
with respect to the Product in the Territory.  Each such update shall be in a
form to be agreed by the JCC and shall summarize Ji Xing’s, its Affiliates’ and
sublicensees’ significant Commercialization activities with respect to the
Product in the Territory, covering subject matter at a level of detail
reasonably required by Cytokinetics and sufficient to enable Cytokinetics to
determine Ji Xing’s compliance with its diligence obligations pursuant to
Section 8.2.  In addition, Ji Xing shall make available to Cytokinetics such
additional information about its Commercialization activities as may be
reasonably requested by Cytokinetics from time to time. Ji Xing shall [*].

Article 9
PAYMENTS AND MILESTONES

9.1.Upfront Payment.  In partial consideration of the rights granted by
Cytokinetics to Ji Xing hereunder, Ji Xing shall pay to Cytokinetics a one-time,
non-refundable and non-creditable upfront payment of twenty five million Dollars
($25,000,000) within [*] of the Effective Date.  




 

--------------------------------------------------------------------------------

 

9.2.Development Milestones Payments.

(a)Milestone Events.  Subject to the remainder of this Section 9.2, Ji Xing
shall pay to Cytokinetics the following one-time, non-refundable and
non-creditable Development milestone payments set forth in the table below upon
the first achievement of the corresponding milestone event:  

 

Development Milestone Event

Milestone Payment

  1)

[*]

[*]

  2)

[*]

[*]

  3)

[*]

[*]

  4)

[*]

[*]

  5)

[*]

[*]

  6)

[*]

[*]

  7)

[*]

[*]

  8)

[*]

[*]

  9)

[*]

[*]

  10)

[*]

[*]

  11)

[*]

[*]

  12)

[*]

[*]

  13)

[*]

[*]

 

Total

[*]

 

(b)Milestone Conditions.  

(i)Each milestone payment set forth above shall be due and payable only once,
regardless of how many times such milestone event is achieved.  The aggregate
milestone payments under this Section 9.2 for oHCM, nHCM and [*] shall not
exceed [*].  Prior to the inclusion of any additional indication (other than
[*]) in the Development Plan, the Parties will agree on milestone payments for
such indication, taking into consideration [*].

(ii)Each milestone payment set forth above shall be due and payable irrespective
of whether such milestone event is achieved by Cytokinetics, Ji Xing, their
Affiliates, licensee or sublicensee.  

(iii)As used herein, [*] of a Clinical Trial means the [*] such Clinical Trial
(as applicable).    

 

--------------------------------------------------------------------------------

 

(iv)If a [*] of a clinical or regulatory requirement that would have satisfied a
milestone (e.g., for [*]) is sought from and granted by the relevant Regulatory
Authority (i.e. [*]), then the milestone shall be deemed achieved upon such
grant of such [*].

(v)In the event that any milestone event has not been achieved for a particular
Market and/or indication at the time of achievement of a milestone event having
a [*] for such Market and/or indication [*], then each [*] for such Market
and/or indication shall be deemed [*] at the time of achievement of the [*] for
such Market and/or indication.

(c)Notice and Payment.  For milestones set forth above to be achieved [*] after
the first achievement of such milestone.  For milestones set forth above to be
achieved [*] after the first achievement of such milestone, provided, however
that in each case, [*].  Ji Xing shall pay to Cytokinetics the corresponding
milestone payment within [*] after the delivery or receipt of the notice for the
achievement of such milestone.  

9.3.Sales Milestone Payments.  

(a)Milestone Events.  Subject to the remainder of this Section 9.3, Ji Xing
shall pay to Cytokinetics the following one-time, non-refundable and
non-creditable sales milestone payments set forth in the table below when the
aggregated Net Sales of all Products sold in the Territory in a Calendar Year
first reach the corresponding threshold value indicated below.  

First Calendar Year in which Aggregate Net Sales of Product in the Territory
Exceed

Milestone Payment

  1.

[*]

[*]

  2.

[*]

[*]

  3.

[*]

[*]

  4.

[*]

[*]

 

Total

[*]

 

(b)Milestone Conditions.  Each sales milestone payment set forth above shall be
due and payable only once, regardless of how many times such milestone event is
achieved.  The aggregate milestone payments under this Section 9.3 shall not
exceed [*].  For clarity, the sales milestone payments in this Section 9.3 are
[*], then the milestone payments for [*] shall be payable.  

(c)Notice and Payment.  As [*], Ji Xing shall provide written notice to
Cytokinetics if the aggregated Net Sales of the Product in the Territory first
reach any threshold value set forth in Section 9.3(a) above during the time
period to which such report pertains.  Ji Xing shall pay to Cytokinetics the
corresponding milestone payments [*].  

 

--------------------------------------------------------------------------------

 

9.4.Royalty Payments.  

(a)Royalty Rates.  Subject to the remainder of this Section 9.4, Ji Xing shall
make quarterly non-refundable royalty payments to Cytokinetics on the Net Sales
of all Products sold in the Territory, as calculated by multiplying the
applicable royalty rate set forth in the table below by the corresponding amount
of incremental, aggregated annual Net Sales of all Products sold in the
Territory in the applicable Calendar Year.  

For that portion of annual Net Sales of the Product in the Territory

Royalty Rate

  1)

less than

[*]

[*]

  2)

equal to or greater than

and less than

[*]

[*]

[*]

  3)

equal to or greater than

and less than

[*]

[*]

[*]

  4)

equal to or greater than

[*]

[*]

 

(b)Royalty Term. Royalties shall be paid on aggregate annual Net Sales of the
Product (with sales of all versions, strengths and SKUs of the Product
consolidated) in the Territory.  Ji Xing’s obligation to pay royalties pursuant
to this Section 9.4 shall continue [*] (the “Royalty Term”).  

(c)Royalty Reductions.  

(i)If a Product is generating Net Sales in a Market during the applicable
Royalty Term at a time when a Generic Product with respect to such Product is
being sold in such Market, and such Generic Product(s) [*], then the royalty
rates applicable to Net Sales of such Product in such Market shall be reduced to
[*] of the royalty rates set forth in the table in Section 9.4(a), but only for
so long as the Generic Product with respect to such Product is being sold in
such Market with such [*].  

(ii)If a Product is generating Net Sales in a Market during the applicable
Royalty Term at a time when:  (A) there is [*], then the royalty rates
applicable to Net Sales of such Product in such Market shall be reduced by [*]
for so long as the conditions in this Section 9.4(c)(ii) are met.  

(iii)If at any time during the Royalty Term the [*], then the royalty rates
applicable to Net Sales of such Product in such Market shall be reduced by
[*].  

 

--------------------------------------------------------------------------------

 

(iv)If it is necessary for Ji Xing to obtain a license from a Third Party to any
Patent owned by such Third Party in order to sell the Product in a Market in the
Territory and Ji Xing obtains such a license (and Cytokinetics had not obtained
a license to such Patent pursuant to Section 2.7(b) Ji Xing shall have the right
to deduct, from the royalty payment that would otherwise have been due pursuant
to this Section 9.4 with respect to Net Sales of such Product in such Market in
a particular Calendar Quarter, an amount equal to [*] of all payments by Ji Xing
to such Third Party pursuant to such license on account of the sale of such
Product in such Market during such Calendar Quarter.  Payments made by Ji Xing
to Cytokinetics pursuant to Section 2.7(b) shall not be a basis for royalty
reduction under this Section 9.4(c)(iv).

(v)Notwithstanding the foregoing, in no event shall the operation of Sections
9.4(c)(i), (ii), (iii) or (iv), individually or in combination, reduce the
royalties paid to Cytokinetics with respect to the Net Sales of any Product in
any Market in the Territory in any Calendar Quarter to less than [*] of the
amount that would otherwise have been due pursuant to Section 9.4(a) with
respect to such Net Sales; provided that [*].  

(d)Basis for Royalty.  This Section 9.4 is intended to provide for payments to
Cytokinetics equal to the percentages of Net Sales set forth in this Section 9.4
for the duration of the Royalty Term.  In establishing this payment structure,
the Parties recognize, and Ji Xing acknowledges, the substantial value of the
various actions and investments undertaken by Cytokinetics prior to the
Effective Date and that Cytokinetics will undertake under this Agreement, and
that the value of the Cytokinetics Licensed IP licensed to Ji Xing hereunder
resides substantially in Cytokinetics Know-How.  As a result, the Parties
attribute such value to Cytokinetics’ leading proprietary knowledge in the
subject matter, including trade secrets, preclinical and clinical data
pertaining to the Compound and Product, and regulatory filings made by
Cytokinetics prior to the Effective Date, in each case created or generated by
Cytokinetics through the expenditure of significant resources and as a result of
Cytokinetics’ unique innovative capabilities.  The Parties agree that because
Cytokinetics is not separately compensated under this Agreement for such
additional benefits, the royalties set forth above are appropriate for the
duration of the Royalty Term.  The Parties have agreed to the payment structure
set forth herein as a convenient and fair mechanism for both Parties in order to
compensate Cytokinetics for these additional benefits as part of the overall
consideration for Cytokinetics to enter into this Agreement.  

(e)Royalty Report and Payment.  Within [*] after the end of each Calendar
Quarter, commencing with the first Calendar Quarter in which there is any sale
of the Product anywhere in the Territory, Ji Xing shall provide Cytokinetics
with a report that contains the following information for the applicable
Calendar Quarter, on a Market-by-Market basis: (i) the amount of gross sales of
the Product, (ii) an itemized calculation of Net Sales showing separately each
type of deduction provided for in the definition of “Net Sales,” (iii) a
calculation of the royalty payment due on such sales in Dollars, including the
exchange rate and any reduction under Section 9.4(c), and (iv) the aggregate Net
Sales of the past twelve (12) months and whether any sales milestone has been
achieved.  Concurrent with the delivery of the applicable quarterly report, Ji
Xing shall pay to Cytokinetics in Dollars the royalties owed with respect to Net
Sales for such Calendar Quarter.  

 

--------------------------------------------------------------------------------

 

9.5.Currency; Exchange Rate; Blocked Currency.  All payments to be made by Ji
Xing to Cytokinetics under this Agreement shall be made in Dollars by bank wire
transfer in immediately available funds to a bank account designated by written
notice from Cytokinetics.  The rate of exchange to be used in computing the
amount of currency equivalent in Dollars shall be made at the average of the
closing exchange rates reported in The Wall Street Journal (U.S., Eastern
Edition) for the first, middle and last Business Days of the applicable
reporting period for the payment due.  In the event that, by reason of
Applicable Laws in any country or region in the Territory, it becomes impossible
or illegal for Ji Xing to transfer, or have transferred on its behalf, payments
owed to Cytokinetics hereunder, Ji Xing will promptly notify Cytokinetics of the
conditions preventing such transfer and such payments will be deposited in local
currency in the relevant country to the credit of Cytokinetics in a recognized
banking institution designated by Cytokinetics or, if none is designated by
Cytokinetics within a period of [*] days, in a recognized banking institution
selected by Ji Xing, as the case may be, and identified in a written notice
given to Cytokinetics.

9.6.Late Payments.  Time is of the essence in respect of all payment obligations
under Sections 9.1, 9.2, 9.3, and 9.4 above.  In addition, if Cytokinetics does
not receive undisputed payment of any sum due to it on or before the due date
therefor, simple interest shall thereafter accrue on the sum due to Cytokinetics
from the due date until the date of payment at a per-annum rate of [*] or the
maximum rate allowable by Applicable Laws, whichever is less.  

9.7.Financial Records and Audits.  Ji Xing shall (and shall ensure that its
Affiliates and sublicensees will) maintain complete and accurate records in
accordance with GAAP and in sufficient detail for [*] from the creation of such
individual records to permit Cytokinetics to confirm the accuracy of Net Sales
reported by Ji Xing and amounts payable under this Agreement.  Upon no less than
[*] prior notice, such records shall be open for examination, during regular
business hours, for a period of [*] from the creation of individual records, and
not more often than once each Calendar Year, by an independent certified public
accountant selected by Cytokinetics and reasonably acceptable to Ji Xing, for
the sole purpose of verifying for Cytokinetics the accuracy of the Net Sales and
royalty reports provided by Ji Xing under this Agreement. Any such auditor shall
not disclose Ji Xing’s or its Affiliates’ or sublicensees’ Confidential
Information, except to the extent such disclosure is necessary to verify the
accuracy of Net Sales reported by Ji Xing and amounts payable under this
Agreement.  Cytokinetics shall bear the cost of such audit [*].  Ji Xing shall
pay to Cytokinetics any undisputed underpayment discovered by such audit within
[*] after the accountant’s report, plus interest (as set forth in Section 9.6)
from the original due date. Any overpayment by Ji Xing revealed by an audit
shall be fully-creditable against future payment owed by Ji Xing to Cytokinetics
(and if no further payments are due, shall be refunded by Cytokinetics at the
request of Ji Xing). Ji Xing shall include in each relevant sublicense granted
by it a provision requiring the sublicensee to maintain records of sales of the
Product made pursuant to such sublicense and to grant access to such records to
the same extent and under the same obligations as required of Ji Xing under this
Agreement.

9.8.Taxes.

(a)Taxes on Income.  [*], including applicable withholding taxes, VAT, stamp
duty or other taxes required by Applicable Laws.  In particular, with respect to
any [*].

 

--------------------------------------------------------------------------------

 

(b)Tax Cooperation.  The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, milestone payments, and other payments made under this
Agreement.  To the extent Ji Xing is obligated to deduct and withhold taxes on
any payment to Cytokinetics, [*].  Cytokinetics shall provide Ji Xing any [*]
under an applicable bilateral income tax treaty between the applicable countries
within the Territory and the U.S. and countries in which Cytokinetics has
operations.  Cytokinetics shall use reasonable efforts to provide [*].  At the
request of Cytokinetics, Ji Xing shall provide reasonable assistance and
cooperation to enable the recovery, to the extent permitted by Applicable Laws,
of withholding taxes or similar obligations resulting from payments made under
this Agreement.  

(c)Tax Status.  [*].

(d)[*].  

Article 10
INTELLECTUAL PROPERTY

10.1.Arising Product IP.  

(a)Except as set forth in Section 10.1(b) below, ownership of all Arising
Product IP shall be based on inventorship, as determined in accordance with the
rules of inventorship under United States patent laws.  Each Party shall solely
own any Arising Product IP made solely by its and its Affiliates’ employees,
agents, or independent contractors.  The Parties shall jointly own any Arising
Product IP that are made jointly by employees, agents, or independent
contractors of one Party and its Affiliates together with by employees, agents,
or independent contractors of the other Party and its Affiliates.  Except to the
extent either Party is restricted by the licenses granted to the other Party
under this Agreement, each Party shall be entitled to practice, license, assign
and otherwise exploit any Arising Product IP jointed owned by the Parties
(including any Patent claiming such jointly owned Arising Product IP), without a
duty of accounting or seeking consent from the other Party.  

(b)Notwithstanding Section 10.1(a), Cytokinetics shall [*].  Ji Xing shall
[*].  For clarity, [*].  

(c)Each Party shall promptly disclose to the other Party all Arising Product IP
invented or generated by or on behalf of such Party under this Agreement,
including any invention disclosures, or other similar documents, submitted to it
by its employees, agents or independent contractors describing such Arising
Product IP, and shall promptly respond to reasonable requests from the other
Party for additional information relating to such Arising Product IP.  

 

--------------------------------------------------------------------------------

 

10.2.Patent Prosecution.  

(a)As between the Parties, Cytokinetics shall have the first right to file,
prosecute and maintain all Cytokinetics Patents and Patents claiming any Arising
Product IP (including jointly owned Patents) (collectively, the “Cytokinetics
Prosecuted Patents”) throughout the world.  Cytokinetics shall be responsible
for the cost and expenses of filing, prosecuting and maintaining the
Cytokinetics Prosecuted Patents both inside and outside the Territory.  

(b)Cytokinetics shall consult with Ji Xing and keep Ji Xing reasonably informed
of the status of the Cytokinetics Prosecuted Patents in the Field in the
Territory and shall promptly provide Ji Xing with all material correspondence
received from any patent authority in the Territory in connection therewith.  In
addition, Cytokinetics shall promptly provide Ji Xing with drafts of all
proposed material filings and correspondence to any patent authority in the
Territory with respect to the Cytokinetics Prosecuted Patents in the Field for
Ji Xing’s review and comment prior to the submission of such proposed filings
and correspondences.  Cytokinetics shall confer with Ji Xing and [*] Ji Xing’s
comments prior to submitting such filings and correspondences in the Territory,
provided that Ji Xing shall provide such comments within [*] of receiving the
draft filings and correspondences from Cytokinetics.  

(c)Ji Xing shall provide Cytokinetics all reasonable assistance and cooperation
in the patent prosecution efforts under this Section 10.2 at its own expense,
including providing any necessary powers of attorney and executing any other
required documents or instruments for such prosecution.

(d)If Cytokinetics intends to abandon or cease prosecution or maintenance of any
Cytokinetics Prosecuted Patent in the Territory, Cytokinetics shall provide
prior notice to Ji Xing of such intention (which notice must be given at least
[*] in advance of the next deadline to take any action in the relevant patent
office necessary to maintain existing rights in any such Cytokinetics Prosecuted
Patent). Upon Ji Xing’s written election provided no later than [*] after such
notice from Cytokinetics, Cytokinetics shall either (i) continue prosecution and
maintenance of such Cytokinetics Prosecuted Patent at Ji Xing’s direction and
expense or (ii) permit Ji Xing to assume prosecution and maintenance of such
Cytokinetics Prosecuted Patent at its own expense and using patent counsel of
its choosing.  If Cytokinetics decides to abandon or cease prosecution or
maintenance and Ji Xing elects to assume prosecution or maintenance of any
Cytokinetics Prosecuted Patent in accordance with this Section 10.2, for the
avoidance of doubt, such Cytokinetics Prosecuted Patent shall no longer be a
Cytokinetics Patent for the purposes of royalty payment provisions under Section
9.4 of this Agreement.

(e)Each Party shall, and shall cause its Affiliates and Representatives to,
provide all reasonable assistance and cooperation in connection with prosecution
and maintenance activities under this Section 10.2, including by making its
employees, agents, and independent contractors reasonably available and
executing any necessary documents or instruments, including powers of attorney.

 

--------------------------------------------------------------------------------

 

10.3.Patent Enforcement.  

(a)Each Party shall promptly notify the other Party if it becomes aware of any
alleged or threatened infringement by a Third Party of any of the Cytokinetics
Patents, which infringement adversely affects or is expected to adversely affect
the Product in the Field in the Territory, and any related declaratory judgment,
opposition, or similar action alleging the invalidity, unenforceability or
non-infringement of any of the Cytokinetics Patents in the Territory
(collectively “Product Infringement”).  

(b)As between the Parties, Ji Xing shall have the first right to bring and
control any legal action in connection with such Product Infringement in the
Territory at its own expense as it reasonably determines appropriate.  If Ji
Xing does not bring such legal action within [*] after the notice provided
pursuant to Section 10.3(a), Cytokinetics shall have the right to bring and
control any legal action in connection with such Product Infringement in the
Territory at its own expense as it reasonably determines appropriate.  

(c)At the request and expense of the Party bringing an action under Section
10.3(b) above, the other Party shall provide reasonable assistance in connection
therewith, including by executing reasonably appropriate documents, cooperating
in discovery and joining as a party to the action if required by Applicable Laws
to pursue such action.  In connection with any such enforcement action, the
enforcing Party shall keep the other Party reasonably informed on the status of
such action and shall not enter into any settlement admitting the invalidity or
non-infringement of, or otherwise impairing the other Party’s rights in the
Cytokinetics Patents without the prior written consent of the other Party.  The
non-enforcing Party shall be entitled to separate representation in such
enforcement action by counsel of its own choice and at its own expense.  

(d)Any recoveries resulting from enforcement action relating to a claim of
Product Infringement in the Territory shall be first applied against payment of
each Party’s costs and expenses in connection therewith.  Any such recoveries in
excess of such costs and expenses shall be retained by the enforcing Party,
provided that if Ji Xing is the enforcing Party, then such excess recoveries
shall be [*].  

(e)Cytokinetics shall have the exclusive right to bring and control any legal
action to enforce the Cytokinetics Patents against any infringement that is not
a Product Infringement or is outside the Territory, in each case at its own
expense and as it reasonably determines appropriate, and shall have the right to
retain all recoveries.  

 

--------------------------------------------------------------------------------

 

10.4.Infringement of Third Party Rights.  

(a)Each Party shall notify the other Party of any allegations it receives from a
Third Party that the Development, Manufacture or Commercialization of any
Product in the Field in the Territory under this Agreement infringes the
intellectual property rights of such Third Party.  Such notice shall be provided
promptly, but in no event after more than [*] following receipt of such
allegations.  Such notice shall include a copy of any summons or complaint (or
the equivalent thereof) received regarding the foregoing.  Thereafter, the
Parties shall promptly meet to consider the claim or assertion and the
appropriate course of action and may, if appropriate, agree on and enter into a
“common interest agreement” wherein the Parties agree to their shared, mutual
interest in the outcome of such potential dispute.  Each Party shall assert and
not waive the joint defense privilege with respect to all communications between
the Parties.  

(b)Ji Xing shall be solely responsible for the defense of any such infringement
claims brought against Ji Xing, at Ji Xing’s own cost and expense; provided,
however, that the provisions of Section 10.3 shall govern the right of Ji Xing
to assert a counterclaim of infringement of any Cytokinetics Patents; and
provided further that Ji Xing shall [*].  Ji Xing shall keep Cytokinetics
informed on the status of such defense action, and Cytokinetics shall have the
right, but not the obligation, to participate and be separately represented in
such defense action at its sole option and at its own expense.  Cytokinetics
shall also have the right to control the defense of any infringement claim
brought against Cytokinetics, at Cytokinetics’ own cost and expense.  

10.5.Patents Licensed From Third Parties.  Each Party’s rights under this
Article 10 with respect to the prosecution and enforcement of any Cytokinetics
Patent that is licensed by Cytokinetics from a Third Party shall be subject to
the rights of such Third Party to prosecute and enforce such Patent.  

10.6.Patent Marking.  Ji Xing shall mark the Product sold in the Territory in
accordance with the applicable patent marking laws, and shall require all of its
Affiliates and sublicensees to do the same.  To the extent permitted by
Applicable Laws, Ji Xing shall indicate on the product packaging and trade
dress, advertisement and promotional materials that the Product is in-licensed
from Cytokinetics, and shall display Cytokinetics’ corporate name and logo on
the product packaging and trade dress, advertisement and promotional materials
in addition to Ji Xing’s own corporate name and logo.  

10.7.Trademarks.  

(a)Subject to Section 10.7(b) below, Ji Xing shall have the right to brand the
Product sold in the Territory using any trademarks and trade names it determines
appropriate for the Product, which may vary by Market or within a Market (the
“Product Marks”); provided that Ji Xing shall, through the JCC, consult with
Cytokinetics and seek to obtain mutual agreement in writing regarding the
selection of the Product Marks, and Ji Xing shall not select any mark or China
approved drug name that is confusingly similar to any Global Brand Element as a
Product Mark.  Ji Xing shall own all rights in the Product Marks in the
Territory and shall register and maintain the Product Marks in the Territory
that it determines reasonably necessary, at Ji Xing’s own cost and expense.  

 

--------------------------------------------------------------------------------

 

(b)Ji Xing acknowledges that Cytokinetics may develop a global branding strategy
for the Product and adopt the key distinctive colors, logos, images, symbols,
and trademarks to be used in connection with the Commercialization of the
Product throughout the world (such branding elements, collectively, the “Global
Brand Elements”).  Cytokinetics shall own all rights in the Global Brand
Elements and shall register and maintain the Global Brand Elements in any
country in the world as it determines reasonably necessary, at Cytokinetics’ own
cost and expense.  Subject to the terms and conditions of this Agreement
(including Section 11.5(a)), Cytokinetics hereby grants Ji Xing an exclusive,
royalty free license, with the right to sublicense pursuant to Section 2.2
solely to use the then-current Global Brand Elements in Commercializing the
Product in the Field in the Territory.  Ji Xing shall Commercialize the Product
in the Territory using the Global Brand Elements [*].    

Article 11
CONFIDENTIALITY

11.1.Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that,
for the Term and for a period of [*] years thereafter, it shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder) any
Confidential Information of the other Party pursuant to this Agreement.  

11.2.Exceptions.  The foregoing confidentiality and non-use obligations shall
not apply to any portion of the Confidential Information that the receiving
Party can demonstrate by competent written proof:  

(a)was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

(b)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d)is subsequently disclosed to the receiving Party by a Third Party who has a
legal right to make such disclosure; or

(e)is subsequently independently discovered or developed by the receiving Party
without the aid, application, or use of the disclosing Party’s Confidential
Information, as evidenced by a contemporaneous writing.  

11.3.Authorized Disclosure.  Notwithstanding the obligations set forth in
Section 11.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:

 

--------------------------------------------------------------------------------

 

(a)such disclosure is reasonably necessary: (i) for the filing or prosecution of
Patents as contemplated by this Agreement; (ii) in connection with regulatory
filings for the Product; or (ii) for the prosecuting or defending litigation as
contemplated by this Agreement;  

(b)such disclosure is reasonably necessary: (i) to such Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to the receiving Party, provided that in each such
case on the condition that such directors, attorneys, independent accountants
and financial advisors are bound by confidentiality and non-use obligations
consistent with those contained in this Agreement; or (ii) to actual or
potential investors, acquirors, licensors, licensees, collaborators or other
business or financial partners (including royalty financing partners) solely for
the purpose of evaluating or carrying out an actual or potential investment,
acquisition, license, collaboration, financing or other business transaction;
provided that in each such case on the condition that such disclosees are bound
by confidentiality and non-use obligations consistent with those contained in
the Agreement; or  

(c)such disclosure is required by judicial or administrative process, provided
that in such event such Party shall promptly inform the other Party such
required disclosure and provide the other Party an opportunity to challenge or
limit the disclosure obligations.  Confidential Information that is disclosed by
judicial or administrative process shall remain otherwise subject to the
confidentiality and non-use provisions of this Article 11, and the Party
disclosing Confidential Information pursuant to law or court order shall take
all steps reasonably necessary, including seeking of confidential treatment or a
protective order to ensure the continued confidential treatment of such
Confidential Information.  

Notwithstanding any other provision hereof, a Party who discloses the other
Party’s Confidential Information or the terms of this Agreement to a Third Party
pursuant to Section 11.3(b) shall be liable to the other Party if such Third
Party violates the terms of its confidentiality obligation or any of the terms
set forth in this Agreement as if such Third Party was a party hereto.

11.4.Scientific Publication. Except to the extent required by Applicable Laws,
Ji Xing shall not publish any peer-reviewed manuscripts, or give other forms of
public disclosure such as abstracts and presentations, relating to the Product,
including the data and results of the Development of the Product, without
Cytokinetics’ review and approval, which approval shall not be unreasonably
withheld, delayed or conditioned.  Ji Xing shall deliver to Cytokinetics for
review and approval a copy in English of any proposed scientific publication or
presentation relating to the Product at least [*] before its intended submission
for publication.  Cytokinetics shall have the right to require modifications of
the proposed publication or presentation to protect Cytokinetics’ Confidential
Information and for trade secret reasons [*].  Cytokinetics may also delay the
submission of the proposed publication or presentation for an additional [*] as
may be reasonably necessary to seek patent protection for the information
disclosed in such proposed publication or presentation.  Ji Xing agrees to
acknowledge the contribution of Cytokinetics and Cytokinetics’ employees in all
publication as scientifically appropriate.  

 

--------------------------------------------------------------------------------

 

11.5.Publicity.  

(a)The Parties may each issue a press release announcing this Agreement in a
form approved in writing by the other Party ahead of the announcement.  Subject
to the rest of this Section 11.5, no disclosure of the terms of this Agreement
may be made by either Party, and no Party shall use the name, trademark, trade
name or logo of the other Party, its Affiliates or their respective employee(s)
in any publicity, promotion, news release or disclosure relating to this
Agreement or its subject matter, without the prior express written permission of
the other Party, except as may be required by Applicable Laws.  

(b)A Party may disclose this Agreement and its terms in securities filings with
the Securities Exchange Commission (“SEC”) (or equivalent foreign agency) to the
extent required by Applicable Laws after complying with the procedure set forth
in this Section 11.5.  In such event, the Party seeking such disclosure will
prepare a draft confidential treatment request and proposed redacted version of
this Agreement to request confidential treatment for this Agreement, and the
other Party agrees to promptly (and in any event, no less than [*] after receipt
of such confidential treatment request and proposed redactions) give its input
in a reasonable manner in order to allow the Party seeking disclosure to file
its request within the time lines proscribed by applicable SEC regulations.  The
Party seeking such disclosure shall exercise commercially reasonable efforts to
obtain confidential treatment of the Agreement from the SEC as represented by
the redacted version reviewed by the other Party.  

(c)Each Party acknowledges that the other Party may be legally required to make
public disclosures (including in filings with the SEC or other agency) of
certain material developments or material information generated under this
Agreement and agrees that each Party may make such disclosures as required by
Applicable Laws, provided that the Party seeking such disclosure first provides
the other Party a copy of the proposed disclosure, and provided further that
(except to the extent that the Party seeking disclosure is required to disclose
such information to comply with Applicable Laws) if the other Party demonstrates
to the reasonable satisfaction of the Party seeking disclosure, within [*] of
such Party’s providing the copy, that the public disclosure of previously
undisclosed information will materially adversely affect the development and/or
commercialization of a Product being developed and/or commercialized, the Party
seeking disclosure will remove from the disclosure such specific previously
undisclosed information as the other Party shall reasonably request to be
removed.  

 

--------------------------------------------------------------------------------

 

(d)Other than the initial press release as described in Section 11.5(a) above
and any public disclosure made pursuant to Section 11.5(c), the Parties agree
that the portions of any other news release or other public announcement
relating solely and specifically to the Development or Commercialization of the
Product in the Territory that would disclose information other than that already
in the public domain, shall first be reviewed and approved by both Parties (with
such approval not to be unreasonably withheld or delayed); provided, however,
that notwithstanding the foregoing, each Party shall have the right to disclose
publicly (including on its website): (i) the fact that it has entered into this
Agreement; (ii) the commencement, progress, status, completion and key results
of each clinical trials conducted by the Parties under this Agreement; (iii) the
receipt of any milestone or royalty payments from Ji Xing under this Agreement;
(iv) Regulatory Approval of any Product in the Territory; and (v) the First
Commercial Sale of any Product in the Territory.  For each such disclosure,
unless a Party otherwise has the right to make such disclosure under this
Article 11, such Party shall provide the other Party with a draft of such
disclosure at least [*] prior to its intended release for such other Party’s
review and comment, and shall consider such other Party’s comments in good
faith.  If the disclosing Party does not receive comments from the other Party
within [*], the disclosing Party shall have the right to make such disclosure
without further delay. The Parties shall use reasonable efforts to coordinate
the timing of such disclosures to be outside the trading hours of the NASDAQ,
provided that Cytokinetics shall not be required to so delay such a disclosure
where such delay would reasonably be expected to give rise to liability for or
sanctions upon Cytokinetics in Cytokinetics’ sole judgment.  

(e)The Parties agree that after a disclosure pursuant to Section 11.5(b), a
press release (including the initial press release) or other public announcement
pursuant to Section 11.5(a), 11.5(c) or 11.5(d) has been reviewed and approved
by the other Party, either Party may make subsequent public disclosures
reiterating such information without having to obtain the other Party’s prior
consent or approval.  

11.6.Prior CDA.  This Agreement supersedes the Mutual Non-Disclosure Agreement
between Cytokinetics and Ji Xing’s Affiliate, Ji Xing Pharmaceuticals (Shanghai)
Co., Ltd., dated [*] (the “Prior CDA”) with respect to information disclosed
thereunder.  All information exchanged between the Parties under the Prior CDA
shall be deemed Confidential Information of the disclosing Party and shall be
subject to the terms of this Article 11.  This Section 11.6 is without prejudice
to any accrued rights under the Prior CDA and shall not be deemed to have
released or discharged any accrued liabilities of any Party under the Prior
CDA.  

11.7.Equitable Relief.  Each Party acknowledges that a breach of this Article 11
cannot reasonably or adequately be compensated in damages in an action at law
and that such a breach shall cause the other Party irreparable injury and
damage.  By reason thereof, each Party agrees that the other Party shall be
entitled, in addition to any other remedies it may have under this Agreement or
otherwise, to preliminary and permanent injunctive and other equitable relief to
prevent or curtail any breach of the obligations relating to Confidential
Information set forth herein.  

 

--------------------------------------------------------------------------------

 

11.8.Attorney-Client Privilege.  Neither Party is waiving, nor shall be deemed
to have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges or the like as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the other Party, regardless of whether the
disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections.  The Parties: (a) share a common legal and
commercial interest in such disclosure that is subject to such privileges and
protections; (b) are or may become joint defendants in proceedings to which the
information covered by such protections and privileges relates; (c) intend that
such privileges and protections remain intact should either Party become subject
to any actual or threatened proceeding to which the disclosing Party’s
Confidential Information covered by such protections and privileges relates; and
(d) intend that after the Effective Date both the receiving Party and the
disclosing Party shall have the right to assert such protections and
privileges.  

Article 12
REPRESENTATIONS AND WARRANTIES

12.1.Representations and Warranties of Each Party.  Each Party represents,
warrants, and covenants (as applicable) to the other Party that:

(a)it is a company or corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is incorporated, and is
duly licensed or qualified to do business and is in corporate good standing in
each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned, leased or operated by
it makes such licensing or qualification necessary, except where the failure to
be so licensed or qualified and in corporate good standing has not and would not
reasonably be expected to have, either individually or in the aggregate, a
material adverse effect on the business of such Party;  

(b)it has the corporate power and authority to enter into this Agreement and
perform its obligations hereunder, it has taken all necessary corporate action
on its part required to authorize the execution and delivery of the Agreement
and the performance of its obligations hereunder, and this Agreement has been
duly executed and delivered on behalf of such Party, and constitutes a valid and
binding obligation of such Party that is enforceable against it in accordance
with its terms;

(c)it is not a party to, and will not enter into during the Term, any agreement
that would prevent it from granting the rights granted to the other Party under
this Agreement or performing its obligations under the Agreement; and

(d)in the course of performing its obligations or exercising its rights under
this Agreement, it shall comply with all Applicable Laws, in including as
applicable, cGMP, GCP, and GLP standards, and shall not employ or engage any
person or entity who has been debarred by any Regulatory Authority or otherwise
excluded by any Governmental Authority from participating in any program
sponsored or administered by a Governmental Authority, or, to such Party’s
knowledge, is the subject of debarment or exclusion proceedings or investigation
by a Regulatory Authority or other Governmental Authority.  

 

--------------------------------------------------------------------------------

 

12.2.Representations and Warranties of Cytokinetics.  Cytokinetics represents,
warrants, and covenants (as applicable) to Ji Xing that:

(a)it has the right under the Cytokinetics Licensed IP to grant the licenses to
Ji Xing as purported to be granted under Section 2.1 of this Agreement;

(b)it has not granted, and will not grant during the Term, any license or other
right under the Cytokinetics Licensed IP that is inconsistent with the license
granted to Ji Xing under Section 2.1;  

(c)Cytokinetics has delivered to Ji Xing a complete list of all Cytokinetics
Patents as of the Effective Date (the “Existing Patents”).  The Existing Patents
(i) disclose and claim the Compound and the Product, (ii) as of the Effective
Date, are pending and not abandoned, (iii) are solely and exclusively owned by
Cytokinetics, free of any encumbrance, lien or claim of ownership by any Third
Party, and, (iv) have been and will continue to be properly maintained and
diligently prosecuted in the respective patent offices in the Territory in
accordance with Applicable Laws, except as provided in Section 10.2(d).  [*] all
fees applicable as of the Effective Date, if any, for prosecuting or maintaining
the Existing Patents have been fully and timely paid.  For all PCT applications
existing within the Cytokinetics Patents as of the Effective Date, if any,
Cytokinetics has filed or will timely file, for each PCT application, a national
stage application in each PCT contracting state within the Territory and a
corresponding patent application in Taiwan;

(d)All inventor assignments with respect to inventions claimed in the Existing
Patents have been or will be properly executed, recorded and perfected as
necessary at each respective patent office in the Territory in accordance with
Applicable Law;  

(e)there are no pending or, to Cytokinetics’ Knowledge, alleged or threatened,
(a) inter partes reviews, post-grant reviews, interferences, re-examinations or
oppositions involving the Existing Patents that are in or before any patent
authority (or other governmental authority performing similar functions) or (b)
any inventorship challenges involving the Existing Patents that are in or before
any patent or other governmental authority;

(f)Cytokinetics or its Affiliates own all Cytokinetics Licensed IP and none of
Cytokinetics Licensed IP is in-licensed from a Third Party;

(g)no claim or litigation has been brought or asserted (and Cytokinetics has no
Knowledge of any claim, whether or not brought or asserted) by any Third Party
alleging that (i) the Existing Patents are invalid or unenforceable or (ii) the
conception, development, reduction to practice, disclosing, copying, making,
assigning or licensing of the Existing Patents or the Cytokinetics Know-How
(including the existing Regulatory Materials) or the exploitation of a Compound
or Product as contemplated herein, violates, infringes, constitutes
misappropriation or otherwise conflicts or interferes with or would violate,
infringe or otherwise conflict or interfere with, any intellectual property or
proprietary right of any Third Party and (b) nor, to Cytokinetics’ Knowledge, do
any facts or circumstances exist that would to give rise to any such claims;

(h)[*] the conception, development, and reduction to practice of the Existing
Patents and Cytokinetics Know-How existing as of the Effective Date have not
constituted or involved the misappropriation of trade secrets or other rights or
property of any Third Party;

 

--------------------------------------------------------------------------------

 

(i)[*] no Third Party is infringing or threatening to infringe or
misappropriating or threatening to misappropriate the Existing Patents or the
Cytokinetics Know-How;

(j)it has not received any written notice from any Third Party asserting or
alleging that the Development of the Compound or Product prior to the Effective
Date infringed or misappropriated the intellectual property rights of such Third
Party;  

(k)there is no pending or, to Cytokinetics’ Knowledge, threatened (in writing),
adverse actions, investigations, suits or proceedings against Cytokinetics or
any of its Affiliates involving the Cytokinetics Licensed IP, Compound or
Product; and

(l)neither Cytokinetics nor any of its Affiliates, nor any employee, agent or
supplier thereof that have been or will be involved in any Clinical Trial in
connection to the Product, is, or has been, debarred or disqualified by any
Regulatory Authority nor will any of them be debarred or disqualified by any
Regulatory Authority in Developing the Compound and Product or at any time
throughout the Term.  

12.3.Representations and Warranties of Ji Xing.  Ji Xing represents, warrants,
and covenants (as applicable) to Cytokinetics that:

(a)it has not granted, and will not grant during the Term, any license or other
right under the Ji Xing Licensed IP that is inconsistent with the license
granted to Cytokinetics under Section 2.4;

(b)there is no pending or, to Ji Xing’s Knowledge, threatened (in writing),
adverse actions, claims, suits or proceedings against Ji Xing or any of its
Affiliate that involve any antitrust, anti-competition, anti-bribery or
corruption violations or that may reasonably be expected to adversely affect Ji
Xing’s ability to perform its obligations under this Agreement;

(c)neither Ji Xing nor any of its Affiliates, nor any employee, agent or
supplier thereof that will be involved in any Clinical Trial in connection to
the Product, is, or has been, debarred or disqualified by any Regulatory
Authority nor will any of them be debarred or disqualified by any Regulatory
Authority at any time throughout the Term;

(d)it has or will have sufficient financial wherewithal to (i) perform all of
its obligations pursuant to this Agreement, and (ii) meet all of its obligations
that come due in the ordinary course of business; and

(e)none of its outstanding capital stock or shares, or rights to acquire the
same, is owned (whether of record or beneficially) by (i) any government or
government controlled entity; or (ii) any person or entity sanctioned by any
Governmental Authority, including the U.S. Office of Foreign Assets Control; and

(f)it will have expertise, resources, experience and skill reasonably required
to perform its obligations under this Agreement.

 

--------------------------------------------------------------------------------

 

12.4.NO OTHER WARRANTIES.  EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY.  ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.  Ji Xing acknowledges and agrees that the Product is the
subject of ongoing clinical research and development and that Cytokinetics
cannot assure the safety, usefulness or successful Development or
Commercialization of the Product.

Article 13
INDEMNIFICATION

13.1.Indemnification by Ji Xing.  Ji Xing shall indemnify, defend and hold
harmless Cytokinetics, its Affiliates, and their directors, officers, employees
and agents (individually and collectively, the “Cytokinetics Indemnitee(s)”)
from and against all losses, liabilities, damages and expenses (including
reasonable attorneys’ fees and costs) incurred in connection with any claims,
demands, actions or other proceedings by any Third Party (individually and
collectively, “Losses”) to the extent arising from:  

(a)the Development and Commercialization of the Product in the Territory by Ji
Xing or any of its Affiliates or sublicensee, including [*]; or

(b)the [*] misconduct or breach of this Agreement (including any
representations, warranty or covenant of Ji Xing) by any Ji Xing Indemnitee.  

except in each case to the extent such Losses arise out of the [*] misconduct or
breach of this Agreement by any Cytokinetics Indemnitee.  

13.2.Indemnification by Cytokinetics. Cytokinetics shall indemnify, defend and
hold harmless Ji Xing, its Affiliates, and their directors, officers, employees
and agents (individually and collectively, the “Ji Xing Indemnitee(s)”) from and
against all Losses to the extent arising from:

(a)the Development and Commercialization of the Product outside the Territory by
Cytokinetics or any of its Affiliates, licensees or sublicensee, including
product liability claims relating to the Product outside the Territory; or

(b)the [*] misconduct or breach of this Agreement (including any
representations, warranty or covenant of Cytokinetics) by any Cytokinetics
Indemnitee;

except in each case to the extent such Losses arise out of the [*] misconduct or
breach of this Agreement by any Ji Xing Indemnitee.

 

--------------------------------------------------------------------------------

 

13.3.Indemnification Procedure.  If either Party is seeking indemnification
under Sections 13.1 or 13.2 (the “Indemnified Party”), it shall inform the other
Party (the “Indemnifying Party”) of the claim giving rise to the obligation to
indemnify pursuant to such Section within [*] after receiving notice of the
claim (it being understood and agreed, however, that the failure or delay by an
Indemnified Party to give such notice of a claim shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
shall have been prejudiced as a result of such failure or delay to give
notice).  The Indemnifying Party shall have the right to assume the defense of
any such claim for which it is obligated to indemnify the Indemnified
Party.  The Indemnified Party shall cooperate with the Indemnifying Party and
the Indemnifying Party’s insurer as the Indemnifying Party may reasonably
request, and at the Indemnifying Party’s cost and expense.  The Indemnified
Party shall have the right to participate, at its own expense and with counsel
of its choice, in the defense of any claim that has been assumed by the
Indemnifying Party.  Neither Party shall have the obligation to indemnify the
other Party in connection with any settlement made without the Indemnifying
Party’s written consent, which consent shall not be unreasonably withheld or
delayed.  If the Parties cannot agree as to the application of Section 13.1 or
13.2 as to any claim, pending resolution of the dispute pursuant to Article 15,
the Parties may conduct separate defenses of such claims, with each Party
retaining the right to claim indemnification from the other Party in accordance
with Section 13.1 or 13.2 upon resolution of the underlying claim.  

13.4.Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL (WHICH SHALL BE DEEMED TO INCLUDE, WITHOUT
LIMITATION, ALL DAMAGES CONSTITUTING LOSS OF PROFIT, LOSS OF REVENUE AND LOSS OF
GOODWILL), INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO
ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 13.5 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION 13.1 OR 13.2, OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF SECTION 2.9 OR ARTICLE 11.  

13.5.Insurance.  Each Party shall procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder and which
is consistent with normal business practices of prudent companies similarly
situated in the applicable territory at all times during which any Product is
being clinically tested in human subjects or commercially distributed or
sold.  Each Party shall provide the other Party with evidence of such insurance
upon request and shall provide the other Party with written notice at least [*]
prior to the cancellation, non-renewal or material changes in such
insurance.  Such insurance shall not be construed to create a limit of either
Party’s liability under this Agreement.  

 

--------------------------------------------------------------------------------

 

Article 14
TERM AND TERMINATION

14.1.Term.  The term of this Agreement shall commence upon the Effective Date
and continue in full force and effect, on a Market-by-Market basis, until the
expiration of the Royalty Term for the Product in such Market, unless earlier
terminated as set forth in Section 14.2 below (the “Term”).  Upon expiration of
the Royalty Term with respect to the Product in a particular Market, the license
granted by Cytokinetics to Ji Xing under Section 2.1 with respect to the Product
in such Market shall continue and shall become non-exclusive, fully paid-up,
royalty-free, perpetual and irrevocable.  

14.2.Termination.  

(a)Termination by Ji Xing for Convenience.  At any time, Ji Xing may terminate
this Agreement in its entirety by providing written notice of termination to
Cytokinetics, which notice includes an effective date of termination at least
[*] after the date of the notice.  

(b)Termination for Material Breach.  If either Party believes that the other is
in material breach of its obligations hereunder or material breach of any
representation or warranty set forth in this Agreement, then the non-breaching
Party may deliver notice of such breach to the other Party.  For all breaches
other than a failure to make a payment as set forth in this Agreement, the
allegedly breaching Party shall have [*] from such notice to cure such
breach.  For any breach arising from a failure to make a payment set forth in
this Agreement, the allegedly breaching Party shall have [*] from the receipt of
the notice to cure such breach.  If the Party receiving notice of breach fails
to cure that breach within the applicable period set forth above, then the Party
originally delivering the notice of breach may terminate this Agreement in its
entirety immediately upon written notice to the other Party.  Notwithstanding
the foregoing, if the breaching Party disputes the existence of material breach
or the failure to cure such material breach, the Party shall not have the right
to terminate this Agreement in accordance with this Section 14.2(b) unless and
until the relevant dispute has been resolved pursuant to Article 15. During the
pendency of such dispute, the applicable cure period shall be tolled, all the
terms of this Agreement shall remain in effect, and the Parties shall continue
to perform all of their respective obligations hereunder.  [*].

(c)Termination for Insolvency. Each Party shall have the right to terminate this
Agreement in its entirety immediately upon written notice to the other Party in
the event that (i) such other Party files in any court or agency pursuant to any
statute or regulation of any jurisdiction a petition in bankruptcy or insolvency
or for reorganization or similar arrangement for the benefit of creditors or for
the appointment of a receiver or trustee of such other Party or its assets,
(ii) such other Party is served with an involuntary petition against it in any
insolvency proceeding and such involuntary petition has not been stayed or
dismissed within [*] of its filing, or (iii) such other Party makes an
assignment of substantially all of its assets for the benefit of its
creditors.  

(d)Termination for Certain Change of Control.  Ji Xing shall [*].

(e)Termination for Patent Challenge.  [*].

 

--------------------------------------------------------------------------------

 

(f)Termination due to Force Majeure.  If a Party’s failure or delay in
performing its obligations (other than payment obligation) under this Agreement
is due to a force majeure event (as set forth in Section 16.1) and such event
continues exceeding [*], then the other Party shall have the right to terminate
this Agreement in its entirety immediately upon written notice to the Party
affected by the force majeure event.  For clarity, Section 14.2(b) (and not this
Section 14.2(f)) shall apply to termination for failure to make payment when
due.

14.3.Effect of Termination.  Upon any termination of this Agreement under
Section 14.2 (but not by reason of [*]):

(a)License to Ji Xing.  [*].  

(b)License to Cytokinetics.  [*].

(c)Regulatory Materials.  For any Regulatory Materials and Regulatory Approvals
for the Product that are held by Ji Xing or its Affiliate or sublicensees, Ji
Xing shall (and shall cause its Affiliates and sublicensees to), [*].  

(d)Regulatory Assistance.  Upon Cytokinetics’ request, Ji Xing shall provide
Cytokinetics with reasonable assistance and cooperation regarding any inquiries
and correspondence with Regulatory Authorities relating to the Product.

(e)Data.  Ji Xing shall (and shall cause its Affiliates and sublicensees to)
[*].  

(f)Trademarks.  Ji Xing shall [*] all Product Marks (excluding any such mark
that includes, in whole or in part, any corporate name or logos of Ji Xing or
its Affiliates or sublicensees).  

(g)Inventory.  Cytokinetics shall have the right (but not the obligation) to [*]
the inventory of the Product held by Ji Xing or its Affiliates or sublicensees
as of the date of termination at a price equal to [*].  

(h)Transition Assistance.  Ji Xing shall (and shall cause its Affiliates and
sublicensees to) reasonably cooperate with Cytokinetics to facilitate orderly
transition of the Development, Manufacture and Commercialization of and Medical
Affairs Activities for the Product to Cytokinetics, [*].  

(i)Ongoing Clinical Trials.  If at the time of such termination, any Clinical
Trials for the Product are being conducted by or on behalf of Ji Xing, its
Affiliates or sublicensees, then, at Cytokinetics’ election on a trial-by-trial
basis:  [*].  

(j)Return of Confidential Information.  Ji Xing shall (and shall cause its
Affiliates and sublicensees to) promptly return or destroy (at Cytokinetics’
election) all tangible materials comprising, bearing or containing any
Confidential Information of Cytokinetics that are in Ji Xing’s or its
Affiliates’ or sublicensees’ possession or control.  

 

--------------------------------------------------------------------------------

 

(k)Termination Press Releases.  Subject to the provisions of Section 11.5, the
Parties shall cooperate in good faith to coordinate public disclosure of the
termination of this Agreement and the reasons therefor, and neither Party shall,
except to the extent required by Applicable Laws, disclose any such information
without the prior approval of the other Party.  The principles to be observed in
such disclosures shall be accuracy, compliance with Applicable Laws and
regulatory guidance documents, and reasonable sensitivity to potential negative
investor reaction to such news.

(l)[*]  

(i)[*]:  

(1)[*];

(2)[*]; and

(3)[*].  

[*].

(ii)[*].

14.4.Survival.  Expiration or termination of this Agreement shall not relieve
the Parties of any obligation accruing prior to such expiration or
termination.  Without limiting the foregoing, the following provisions shall
survive the termination or expiration of this Agreement for any reason: Article
1 (DEFINITIONS), Section 2.4 (License Grant to Cytokinetics), Section 2.6
(Exclusion of Acquiror’s IP), Section 2.9 (Non-Compete) (for the time period set
forth therein), Sections 9.5 through 9.8 (solely to the extent applicable with
respect to a payment obligation that accrued prior to expiration or
termination), Section 10.1 (Arising Product IP), Article 11 (CONFIDENTIALITY),
Section 12.4 (No Other Warranties), Article 13 (INDEMNIFICATION), the last
sentence of Section 14.1 (solely in the event of expiration as set forth in that
sentence and not in the event of earlier termination), Section 14.3 (Effect of
Termination), Section 14.4 (Survival), Section 14.5 (Termination Not Sole
Remedy), Article 15 (DISPUTE RESOLUTION) and ARTICLE 16 (MISCELLANEOUS).

14.5.Termination Not Sole Remedy.  Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies shall
remain available except as agreed to otherwise herein.  

 

--------------------------------------------------------------------------------

 

Article 15
DISPUTE RESOLUTION

15.1.Disputes.  The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner.  To accomplish this objective, the Parties agree to
follow the procedures set forth in this Article 15 to resolve any controversy or
claim arising out of, relating to or in connection with any provision of this
Agreement, if and when a dispute arises under this Agreement.  

15.2.Internal Resolution.  With respect to all disputes arising between the
Parties under this Agreement, including, without limitation, any alleged breach
under this Agreement or any issue relating to the interpretation or application
of this Agreement, if the Parties are unable to resolve such dispute within [*]
after such dispute is first identified by either Party in writing to the other,
the Parties shall refer such dispute to the JSC for attempted resolution by good
faith negotiations within [*] after such notice is received.  If the Parties
fail to resolve the dispute through escalation to the JSC under this Section
15.2, then such dispute shall be resolved in accordance with Section 15.3 or
15.4 as applicable.  Until such dispute is resolved as set forth below, the
Parties shall continue to perform their obligations under this Agreement in good
faith, including making all applicable undisputed payments accordingly.  

15.3.Dispute Resolution by [*] for Certain Disputes.

(a)The dispute resolution mechanism set forth below in this Section 15.3 shall
apply only to unresolved disputes regarding [*].  

(b)Within [*] after the end of the [*] period set forth in Section 15.2 above,
each Party shall propose a list of [*] individuals, each of whom has at least
[*] years of significant relevant experience in the pharmaceutical industry, and
none of whom is or has been affiliated with either Party or with either Party’s
Affiliates, licensees, sublicensees or business partners, or otherwise has any
interest in the resolution of the issue to be submitted by the Parties for
resolution (the foregoing requirements, the “Requirements”).  Within [*] after
the Parties exchange such lists, the Parties shall either agree upon one of such
proposed individuals to resolve the disputed matter, or if the Parties fails to
agree on the selection of such individual within such period of time, each Party
shall select [*].  

 

--------------------------------------------------------------------------------

 

(c)Within [*] after selection of [*], each Party shall submit to the other Party
and to [*] a detailed written proposal setting forth its proposed terms for the
resolution of such dispute (the “Proposed Terms” of such Party) and a memorandum
in support thereof.  Each Party shall then have [*] to submit a written rebuttal
to the other Party’s submission (and any amendment to its own Proposed Terms) to
the other Party and to [*].  [*] shall have the discretion to interview the
Parties’ officers and employees to obtain further information relating to the
matters in issue and to hear oral argument, on such schedule and following such
procedure as [*] may determine, provided, however, that following the engagement
of [*] neither Party shall have ex parte communication with [*] except with the
prior written consent of the other Party (and if there is any such consented
communication, in accordance with any conditions specified).  Each Party shall
reasonably cooperate with [*].    

(d)Within [*] after the selection of [*] shall select [*] as the resolution of
such dispute.  [*] determination shall be final, binding and unappealable, and
shall be given retroactive effect.  For clarity, [*] must select, as the only
method to resolve such dispute, [*] or award any other relief or take any other
action to resolve the dispute.  

(e)The Parties shall share all fees and expenses of [*] incurred pursuant to
this Section 15.3 equally regardless of which Party’s Proposed Terms were
selected.

15.4.Dispute Forum.  

(a)Except as provided in Section 15.3 above and subject to the remainder of this
Section 15.4, all disputes in connection with this Agreement that are not
resolved in accordance with Section 15.2 shall be resolved in the courts of the
State of New York and the courts of the United States of America located in the
Borough of Manhattan of New York City, which shall have exclusive jurisdiction
for the resolution of any such disputes.  Each Party irrevocably consents to the
personal jurisdiction of said courts in connection to any disputes in connection
to this agreement and agrees not to challenge said jurisdiction on the grounds
of inconvenient forum or lack of personal or subject matter jurisdiction.  Each
Party agrees to receipt of service of process by delivery or process in
accordance with Section 16.4 below.  

(b)Notwithstanding Section 15.4(a) above, each Party shall be permitted to seek
and obtain interlocutory relief against the other Party or any Affiliate or
licensee thereof and to enforce any judgment obtained in any of the courts
contemplated in Section 15.4(a) above in any forum located in any
jurisdiction.  

(c)EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL BY JURY OF ANY ISSUE RELATING TO
ANY DISPUTE ARISING HEREUNDER.  

(d)Notwithstanding Section 15.4(a) above, in the event of a dispute with respect
to the validity, scope, enforceability or ownership of any Patent or other
intellectual property rights, and such dispute is not resolved in accordance
with Section 15.2, then such dispute shall be resolved in a court of competent
jurisdiction in any country in which such rights apply.

 

--------------------------------------------------------------------------------

 

Article 16
MISCELLANEOUS

16.1.Force Majeure.  Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement other than a payment
obligation to the extent such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party, including embargoes,
war, acts of war (whether war be declared or not), insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, epidemic or pandemic,
fire, floods, or other acts of God or any other deity, or acts, omissions or
delays in acting by any Governmental Authority. Such excuse from liability shall
be effective only to the extent and duration of the event(s) causing the failure
or delay in performance and provided that the Party has not caused such event(s)
to occur. The affected Party shall notify the other Party of such force majeure
circumstances as soon as reasonably practical, and shall promptly undertake all
reasonable efforts necessary to cure such force majeure circumstances.

16.2.Assignment.  

(a)Except as provided in Section 16.2(b) below, this Agreement may not be
assigned or otherwise transferred, nor may any right or obligation hereunder be
assigned or transferred, by either Party without the prior written consent of
the other Party.  Any attempted assignment not in accordance with the foregoing
shall be null and void and of no legal effect.  Any permitted assignee shall
assume all assigned obligations of its assignor under this Agreement.  The terms
and conditions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respected successors and permitted assigns.  

(b)[*].  

(c)[*].

16.3.Severability.  If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance use their best efforts to remove
or replace the invalid, illegal or unenforceable provision(s) with valid, legal
and enforceable provision(s) which, insofar as practical, implement the purposes
of this Agreement.  

 

--------------------------------------------------------------------------------

 

16.4.Notices.  All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

If to Cytokinetics:

Cytokinetics, Inc.
280 East Grand Avenue
South San Francisco, CA 94080
USA
Attn: President
Fax: 650-624-3010
Copy to: General Counsel

with a copy to:

Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304, USA
Attn: Robert L. Jones, Esq.
Fax: [*]

If to Ji Xing:

Ji Xing Pharmaceuticals Limited
c/o Ji Xing Pharmaceuticals (Shanghai) Co., Ltd

Suite 2801, Level 28, Plaza 66 Tower 2

1266 W. Nanjing Road, Jing’an District

Shanghai, China 200040

Attn: [*]
Fax: [*]

with a copy to:

Ji Xing Pharmaceuticals Limited
c/o RTW Investments, LP

40 10th Avenue, Floor 7

New York, NY 10014

Attn: [*]
Fax: [*]

 

 

--------------------------------------------------------------------------------

 

and:

 

Goodwin Procter (Hong Kong) LLP

 

Goodwin Procter LLP

 

38th Floor, Edinburgh Tower

 

100 Northern Avenue

 

The Landmark

 

Boston, Massachusetts  02210

 

15 Queen's Road Central

 

USA

 

Hong Kong

 

 

 

Attn:   Dr. Wenseng “Wendy” Pan

 

Attn: Dr. Kingsley L. Taft

 

Fax:    [*]

 

Fax: [*]

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a Business Day; (b) on the Business Day after dispatch
if sent by nationally-recognized overnight courier; or (c) on the fifth Business
Day following the date of mailing if sent by mail.  

16.5.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, U.S., without giving effect
to any choice of law principles that would require the application of the laws
of a different jurisdiction.  The application of the U.N. Convention on
Contracts for the International Sale of Goods is excluded.

16.6.Foreign Corrupt Practices Act Compliance.  

(a)Compliance with FCPA.  The U.S. government imposes and enforces prohibitions
on the payment or transfer of anything of value to governments, government
officials, political parties or political party officials (or relatives or
associates of such officials) (“FCPA Covered Person”) for the purpose of
illegally influencing them, whether directly or indirectly, to obtain or retain
business.  This U.S. law is referred to as the Foreign Corrupt Practices Act
(“FCPA”), and it can have application to conduct of a U.S. corporation’s foreign
subsidiaries, employees, agents and distributors.  A summary of the law and
related information can be found at
http://www.justice.gov/criminal/fraud/fcpa.  By signing this Agreement, Ji Xing
represents, warrants and covenants (as applicable) to Cytokinetics that:  

(i)it is familiar with the provisions and restrictions contained in the OECD
Convention and FCPA;

(ii)it shall comply with the FCPA in the Development and Commercialization of
the Product under this Agreement;

(iii)it shall not, in the course of its duties under the Agreement, offer,
promise, give, demand, seek or accept, directly or indirectly, any gift or
payment, consideration or benefit in kind to any FCPA Covered Person that would
or could be construed as an illegal or corrupt practice;

(iv)it is not an FCPA Covered Person or affiliated with any FCPA Covered Person;
and

 

--------------------------------------------------------------------------------

 

(v)it shall immediately notify Cytokinetics of any attempt by any FCPA Covered
Person to directly or indirectly solicit, ask for, or attempt to extort anything
of value from Ji Xing, its Affiliates or sublicensees, and shall refuse any such
solicitation, request or extortionate demand except a facilitating payment as
expressly permitted under the FCPA.  

(d)Compliance Certificate.  From time to time upon request from Cytokinetics, Ji
Xing shall submit a compliance certificate in the form reasonably requested by
Cytokinetics that (i) it fully understands its obligations under this Section
16.6 and any other Applicable Laws mentioned herein or as may come into
existence from time to time after the Effective Date; (ii) it has been complying
with this Section 16.6 and any other Applicable Laws mentioned herein or as may
come into existence from time to time after the Effective Date; and (iii) it
shall continue to comply with this Section 16.6 and any other Applicable Laws
mentioned herein or as may come into existence from time to time after the
Effective Date.  

(e)No Action.  In no event shall any Party be obligated under the Agreement to
take any action or omit to take any action that such Party believes, in good
faith, would cause it to be in violation of any Applicable Laws, including the
anti-bribery laws referenced in this Section 16.6.  

(f)Due Diligence.  Cytokinetics shall have the right to visit the offices of Ji
Xing from time to time during the term of the Agreement on an “as needed” basis
and conduct due diligence in relation to Ji Xing’s business related to
performance of its obligations under this Section 16.6 and may do so in the way
it deems necessary, appropriate or desirable so as to ensure that Ji Xing
complies with this Section 16.6 and any other Applicable Laws in its business
operations.  Ji Xing shall make every effort to cooperate fully with
Cytokinetics in any such due diligence.  

(g)Audit.  In the event that Cytokinetics has reason to believe that a breach of
any obligation of Ji Xing under this Section 16.6 has occurred or may occur,
Cytokinetics shall have the right to select an independent third party to
conduct an audit of Ji Xing and review relevant books and records of Ji Xing, to
satisfy itself that no breach has occurred.  Unless otherwise required under
Applicable Laws or by order of a competent court or regulatory authority,
Cytokinetics shall ensure that the selected independent third party shall keep
confidential all audited matters and the results of the audit.  Cytokinetics
does reserve the right to disclose to the U.S. or foreign government, its
agencies and/or any other government or non-government party, information
relating to a possible violation by Ji Xing of any Applicable Law, including a
violation of the FCPA or any other applicable anti-bribery law.

16.7.Entire Agreement; Amendments.  The Agreement, together with the Exhibits
attached hereto, contains the entire understanding of the Parties with respect
to the subject matter hereof.  All express or implied agreements and
understandings, either oral or written, with regard to the subject matter hereof
(including the licenses granted hereunder) are superseded by the terms of this
Agreement.  Neither Party is relying on any representation, promise, nor
warranty not expressly set forth in this Agreement.  This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by authorized representatives of both Parties hereto.  

 

--------------------------------------------------------------------------------

 

16.8.Headings.  The captions to the several Sections hereof are not a part of
this Agreement, but are merely for convenience to assist in locating and reading
the Sections of this Agreement.  

16.9.Independent Contractors.  It is expressly agreed that Cytokinetics and Ji
Xing shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency.  Neither
Cytokinetics nor Ji Xing shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.  

16.10.Waiver.  The waiver by either Party of any right hereunder, or the failure
of the other Party to perform, or a breach by the other Party, shall not be
deemed a waiver of any other right hereunder or of any other breach or failure
by such other Party whether of a similar nature or otherwise.  

16.11.Cumulative Remedies.  No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under law.  

16.12.Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.  

16.13.Business Day Requirements.  In the event that any notice or other action
or omission is required to be taken by a Party under this Agreement on a day
that is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.  

16.14.Translations.  This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties.  All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language.  If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.  

16.15.Further Actions.  Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.  

 

--------------------------------------------------------------------------------

 

16.16.Construction.  Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“will”, (d) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (e) any reference herein to any person shall be construed to
include the person’s successors and assigns, (f) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(g) all references herein to Sections, Schedules, or Exhibits shall be construed
to refer to Sections, Schedules or Exhibits of this Agreement, and references to
this Agreement include all Schedules and Exhibits hereto, (h) the word “notice”
means notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree”, “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging), (j) references to any specific law, rule or regulation,
or Section, section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof, and (k) the term “or” shall be interpreted in the inclusive
sense commonly associated with the term “and/or.”

16.17.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Each Party shall be entitled to rely on
the delivery of executed facsimile copies of counterpart execution pages of this
Agreement and such facsimile copies shall be legally effective to create a valid
and binding agreement among the Parties.  

{Signature Page Follows}

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties intending to be bound have caused this License
and Collaboration Agreement to be executed by their duly authorized
representatives as of the Effective Date.  

 

Cytokinetics, Incorporated

 

Ji Xing Pharmaceuticals Limited

By:

/s/ Robert Blum

 

By:

/s/ Roderick Wong

Name:

Robert I. Blum

 

Name:

Roderick Wong, M.D.

Title:

President & Chief Executive Officer

 

Title:

Director

Date:

July 14, 2020

 

Date:

July 14, 2020

 

 

 

 

--------------------------------------------------------------------------------

 

List of Exhibits

 

Exhibit A:Alliance Managers and Committee Representatives

Exhibit B:Initial Development Plan

Exhibit C:Tech Transfer Plan

 

 